



























LEASE






BETWEEN






THE IRVINE COMPANY LLC






AND






CEPHEID





--------------------------------------------------------------------------------



LEASE






THIS LEASE is made as of September 18, 2015, by and between THE IRVINE COMPANY
LLC, a Delaware limited liability company, hereafter called “Landlord,” and
CEPHEID, a California corporation, hereafter called “Tenant.”




ARTICLE 1. BASIC LEASE PROVISIONS




Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.


1.    Tenant’s Trade Name: None


2. Premises:
Suite Nos. 401, 501, and 601 (The Premises are more particularly described in
Section 2.1).


   Address of Building:
2550 Great America Way, Santa Clara, CA 95035


Project Description
Santa Clara Gateway (as shown on Exhibit Y to this Lease)



3.
Use of Premises: General office, laboratories for demonstration and use of
medical diagnostic

tests and instrument systems.


4.
Estimated Commencement Date: April 1, 2016



5.
Lease Term: 125 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month.



6.
Basic Rent:



Months of Term
or Period
Monthly Rate Per Rentable Square Foot
Monthly Basic Rent (rounded to the nearest dollar)
1 to 18
$3.25
$268,460.00
19 to 30
$3.35
$276,720.00
31 to 42
$3.45
$284,980.00
43 to 54
$3.55
$293,241.00
55 to 66
$3.66
$302,327.00
67 to 78
$3.77
$311,413.00
79 to 90
$3.88
$320,500.00
91 to 102
$4.00
$330,412.00
103 to 114
$4.12
$340,324.00
115 to 125
$4.24
$350,237.00





Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default (as defined in Section 14.1) under this Lease, Tenant
shall be entitled to an abatement of 5 full calendar months of Basic Rent in the
aggregate amount of $1,342,300.00 (i.e. $268,460.00 per month) (the “Abated
Basic Rent”) for the initial 2nd through 6th full calendar months of the Term
(the “Abatement Period”). In the event Tenant Defaults at any time during the
Term, all Abated Basic Rent shall immediately become due and payable. The
payment by Tenant of the Abated Basic Rent in the event of a Default shall not
limit or affect any of Landlord's other rights, pursuant to this Lease or at law
or in equity. Only Basic Rent shall be abated during the Abatement Period and
all other additional rent and other costs and charges specified in this Lease
shall remain as due and payable pursuant to the provisions of this Lease.


7.
Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.



8.    Floor Area of Premises: approximately 82,603 rentable square feet


Floor Area of Building: approximately 157,365 rentable square feet


9.    Security Deposit: $385,260.00

IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------



    
10.
Broker(s): Irvine Realty Company and CBRE, Inc. (collectively, "Landlord's
Broker") is the agent of Landlord exclusively and DTZ ("Tenant's Broker") is the
agent of Tenant exclusively.



11.
Parking: 273 parking spaces in accordance with the provisions set forth in
Exhibit F to this Lease.



12.    Address for Payments and Notices:


LANDLORD


TENANT


Payment Address:


THE IRVINE COMPANY LLC
P.O. Box #841161
San Francisco, CA 94139-1161


Notice Address:


THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations
Irvine Office Properties


with a copy of notices to:


San Francisco, CA, 94139-0001
Attn: Senior Vice President, Property Operations
   Irvine Office Properties




2550 Great America Way, Suite 401
Santa Clara, CA 95054





LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):


Exhibit A        Description of Premises
Exhibit B        Operating Expenses
Exhibit C        Utilities and Services
Exhibit D        Tenant’s Insurance
Exhibit E        Rules and Regulations
Exhibit F        Parking
Exhibit G        Additional Provisions
Exhibit H        Hazardous Materials Disclosure Statement
Exhibit I            Signage
Exhibit X        Work Letter
Exhibit Y        Project Description





IOPLEGAL-4-47     - 242884 - 0.1
2

--------------------------------------------------------------------------------



ARTICLE 2. PREMISES


2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases from Landlord
the Premises shown in Exhibit A (the “Premises”), containing approximately the
floor area set forth in Item 8 of the Basic Lease Provisions (the “Floor Area”).
The Premises are located in the building identified in Item 2 of the Basic Lease
Provisions (the “Building”), which is a portion of the project described in
Item 2 (the “Project”). Landlord and Tenant stipulate and agree that the Floor
Area of Premises set forth in Item 8 of the Basic Lease Provisions is correct.
The Premises are a portion of certain real property which is leased by Landlord
pursuant to that certain Ground Lease dated as of February 14, 2001 (as amended,
the “Ground Lease”) by and between Landlord, as the “Lessee”, and the City of
Santa Clara as successor-in-interest to The Redevelopment Agency of the City of
Santa Clara (the City of Santa Clara and any successor-in-interest to the City’s
interest under the Ground Lease being herein referred to as the “Ground
Lessor”), a Memorandum of which Ground Lease was recorded February 16, 2001 as
Document No. 15563490 in the Official Records of the County of Santa Clara,
State of California.


2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord nor any
representative of Landlord has made any representation or warranty with respect
to the Premises, the Building or the Project or the suitability or fitness of
either for any purpose, except as set forth in this Lease. Tenant acknowledges
that the flooring materials which may be installed within portions of the
Premises located on the ground floor of the Building may be limited by the
moisture content of the Building slab and underlying soils. The taking of
possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects, except for those matters which Tenant shall have brought
to Landlord’s attention on a written punch list. The punch list shall be limited
to any items required to be accomplished by Landlord under the Work Letter (if
any) attached as Exhibit X, and shall be delivered to Landlord within 30 days
after the Commencement Date (as defined herein). If there is no Work Letter, or
if no items are required of Landlord under the Work Letter, by taking possession
of the Premises Tenant accepts the improvements in their existing condition, and
waives any right or claim against Landlord arising out of the condition of the
Premises. Nothing contained in this Section 2.2 shall affect the commencement of
the Term or the obligation of Tenant to pay rent. Landlord shall diligently
complete all punch list items of which it is notified as provided above.


ARTICLE 3. TERM




3.1.   GENERAL. The term of this Lease (“Term”) shall be for the period shown in
Item 5 of the Basic Lease Provisions. The Term shall commence (“Commencement
Date”) on the earlier of (a) the date the Premises are deemed “ready for
occupancy” (as hereinafter defined) and possession thereof is delivered to
Tenant, or (b) the date Tenant commences its regular business activities within
the Premises. Promptly following request by Landlord, the parties shall
memorialize on a form provided by Landlord (the "Commencement Memorandum") the
actual Commencement Date and the expiration date (“Expiration Date") of this
Lease; should Tenant fail to execute and return the Commencement Memorandum to
Landlord within 5 business days of receipt by Tenant (or provide specific
written objections thereto within that period), then Landlord's determination of
the Commencement and Expiration Dates as set forth in the Commencement
Memorandum shall be conclusive. Subject to “Tenant’s Election to Delay
Construction” on a portion of the Premises (as defined in the Work Letter
attached as Exhibit X to this Lease), the Premises shall be deemed “ready for
occupancy” if and when Landlord, to the extent applicable, has substantially
completed all the work required to be completed by Landlord pursuant to the Work
Letter attached to this Lease in the Premises either in its entirety or that
portion of the Premises located on the fifth and sixth floors of the Building
but for minor punch list matters, and has obtained the requisite governmental
approvals for Tenant’s occupancy in connection with such work.


3.2.   DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date set forth in Item 4 of the Basic Lease Provisions, this Lease
shall not be void or voidable nor shall Landlord be liable to Tenant for any
resulting loss or damage. However, Tenant shall not be liable for any rent until
the Commencement Date occurs as provided in Section 3.1 above, except that if
Landlord’s failure to substantially complete all work required of Landlord
pursuant to Section 3.1(i) above is attributable to any action or inaction by
Tenant (including without limitation any Tenant Delay described in the Work
Letter, if any, attached to this Lease), then the Premises shall be deemed ready
for occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
substantially complete such work and deliver the Premises to Tenant but for
Tenant’s delay(s).


Notwithstanding anything to the contrary contained in this Section, if for any
reason other than “Tenant Delays” (as defined in the Work Letter attached
hereto), or other matters beyond Landlord’s reasonable control, the actual
Commencement Date has not occurred by August 1, 2016 (the “Outside Date”), then
Tenant shall be entitled to a rent abatement following the Commencement Date in
an amount equal to one day’s per diem Basic Rent payable under this Lease for
every day in the period beginning on the Outside Date and ending on the actual
Commencement Date.



IOPLEGAL-4-47     - 242884 - 0.1
3

--------------------------------------------------------------------------------



ARTICLE 4. RENT AND OPERATING EXPENSES


4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”). If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date. The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month. No demand, notice or invoice shall be required.
An installment in the amount of 1 full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease and shall be applied against
the Basic Rent first due hereunder; the next installment of Basic Rent shall be
due on the first day of the second calendar month of the Term, which installment
shall, if applicable, be appropriately prorated to reflect the amount prepaid
for that calendar month.


4.2. OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.


4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease, Tenant
shall deposit with Landlord the sum, if any, stated in Item 9 of the Basic Lease
Provisions (the “Security Deposit”), to be held by Landlord as security for the
full and faithful performance of Tenant’s obligations under this Lease, to pay
any rental sums, including without limitation such additional rent as may be
owing under any provision hereof, and to maintain the Premises as required by
Sections 7.1 and 15.2 or any other provision of this Lease. Upon any breach of
the foregoing obligations by Tenant and after written notice to Tenant, Landlord
may apply all or part of the Security Deposit as full or partial compensation.
If any portion of the Security Deposit is so applied, Tenant shall within 5 days
after receipt of written demand by Landlord deposit cash with Landlord in an
amount sufficient to restore the Security Deposit to its original amount.
Landlord shall not be required to keep the Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit. In no event may Tenant utilize all or any portion of the Security
Deposit as a payment toward any rental sum due under this Lease. Any unapplied
balance of the Security Deposit shall be returned to Tenant or, at Landlord’s
option, to the last assignee of Tenant’s interest in this Lease within 30 days
following the termination of this Lease and Tenant's vacation of the Premises.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any similar or successor laws now or hereafter in effect, in connection
with Landlord’s application of the Security Deposit to prospective rent that
would have been payable by Tenant but for the early termination due to Tenant’s
Default (as defined herein).


ARTICLE 5. USES


5.1. USE. Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever. The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or
(iii) schools, temporary employment agencies or other training facilities which
are not ancillary to corporate, executive or professional office use. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way interfere with the rights or quiet enjoyment of other occupants of
the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste in
the Premises or the Project. Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, and with all energy usage reporting requirements of Landlord.
As of the date of this Lease, there has been no inspection of the Building and
Project by a Certified Access Specialist as referenced in Section 1938 of the
California Civil Code.
    
5.2. SIGNS. Provided Tenant continues to occupy the entire Premises, Tenant
shall have the non-exclusive right to one (1) position on the monument sign
located on Great America Way and one (1) exterior “building top” sign on the
Building for Tenant’s name and graphics in a location designated by Landlord,
subject to Landlord's right of prior approval that such exterior signage is in
compliance with the Signage Criteria (defined below). Subject to the approval of
the City, Landlord hereby approves Tenant’s “building top” signage as shown on
Exhibit I attached hereto, provided, however, that Tenant may increase the size
of the lettering on such signage to fifty inches (50”) provided that such
increase is in compliance with the Signage Criteria. Except as provided in the
foregoing and except for Landlord’s standard lobby directory suite signage
identifying Tenant’s name and/or logo, Tenant shall have no right to maintain
signs in any location in, on or about the Building or the Project and shall not
place or erect any signs that are visible from the exterior of the Building. The
size, design, graphics, material, style, color and other physical aspects of any
permitted sign shall be subject to Landlord's written determination, as
determined solely by Landlord, prior to installation, that signage is in
compliance with any requirements of the City and any covenants, conditions or
restrictions encumbering the Premises and Landlord's signage program for the
Project, as in effect from time to time and approved by the City in which the
Premises are located ("Signage Criteria"). Prior to placing or erecting any such
signs, Tenant shall obtain and deliver to Landlord a copy of any applicable

IOPLEGAL-4-47     - 242884 - 0.1
4

--------------------------------------------------------------------------------



municipal or other governmental permits and approvals, except to Landlord’s
standard suite signage. Tenant shall be responsible for all costs of any
permitted sign, including, without limitation, the fabrication, installation,
maintenance and removal thereof and the cost of any permits therefor, except
that Landlord shall pay for the initial installation costs only of the standard
suite signage. If Tenant fails to maintain its sign in good condition, or if
Tenant fails to remove same upon termination of this Lease and repair and
restore any damage caused by the sign or its removal, Landlord may do so at
Tenant's expense. Landlord shall have the right to temporarily remove any signs
in connection with any repairs or maintenance in or upon the Building. The term
"sign" as used in this Section shall include all signs, designs, monuments,
displays, advertising materials, logos, banners, projected images, pennants,
decals, pictures, notices, lettering, numerals or graphics. Tenant’s exterior
signage rights under this Section 5.2 belong solely to Cepheid, a California
corporation, and any attempted assignment or transfer of such rights shall be
void and of no force and effect, except as a Permitted Transfer as defined in
Article 9, where such Transfer is for the entire Premises.
5.3 HAZARDOUS MATERIALS. (a)    For purposes of this Lease, the term "Hazardous
Materials" means (i) any "hazardous material" as defined in Section 25501(o) of
the California Health and Safety Code, (ii) hydrocarbons, polychlorinated
biphenyls or asbestos, (iii) any toxic or hazardous materials, substances,
wastes or materials as defined pursuant to any other applicable state, federal
or local law or regulation, and (iv) any other substance or matter which may
result in liability to any person or entity as a result of such person's
possession, use, storage, release or distribution of such substance or matter
under any statutory or common law theory.
(b)    Tenant shall not cause or permit any Hazardous Materials to be brought
upon, stored, used, generated, released or disposed of on, under, from or about
the Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord's sole and absolute discretion. Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises (collectively, the “Permitted
HazMats”): (i) a reasonable quantity of standard office products that may
contain Hazardous Materials (such as photocopy toner, "White Out", and the
like), provided however, that Tenant shall maintain such products in their
original retail packaging, shall follow all instructions on such packaging with
respect to the storage, use and disposal of such products; and (ii) those
Hazardous Materials in kind and content listed on the Survey Form delivered to
Landlord prior to the execution of this Lease. Tenant shall comply with all
applicable laws with respect to the Permitted Hazmats, and all of the other
terms and provisions of this Section 5.3 shall apply with respect to Tenant's
storage, use and disposal of all Permitted Hazmats. Landlord may, in its sole
and absolute discretion, place such conditions as Landlord deems appropriate
with respect to Tenant's use, storage and/or disposal of any Hazardous Materials
requiring Landlord’s consent. including without limitation, conditions for
proper containment and ventilation of such Materials. Tenant understands that
Landlord may utilize an environmental consultant to assist in determining
conditions of approval in connection with the storage, use, release, and/or
disposal of Hazardous Materials by Tenant on or about the Premises, and/or to
conduct periodic inspections of the storage, generation, use, release and/or
disposal of such Hazardous Materials by Tenant on and from the Premises, and
Tenant agrees that any reasonable costs incurred by Landlord in connection
therewith shall be reimbursed by Tenant to Landlord as additional rent hereunder
upon demand.
(c)    Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord a Hazardous Material Survey Form (the "Survey Form") in the
form of Exhibit J attached hereto; and Landlord hereby consents to the kinds and
quantities of Hazardous Materials to be used by Tenant in the Premises as shown
in the Environmental Questionnaire delivered to Landlord prior to the execution
of this Lease. For so long as the kinds and quantities of Hazardous Materials
used by Tenant in the Premises are not materially different from those shown in
the Environmental Questionnaire, Tenant shall not be required to purchase the
Hazardous Materials “impairment” insurance specified in Section 1 of the
attached Exhibit D. The completed Survey Form shall be deemed incorporated into
this Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. Upon written request by Landlord, Tenant shall
disclose to Landlord in writing the names and amounts of all Hazardous Materials
which were stored, generated, used, released and/or disposed of on, under or
about the Premises for the twelve-month period prior thereto, and which Tenant
desires to store, generate, use, release and/or dispose of on, under or about
the Premises for the succeeding twelve-month period. In addition, to the extent
Tenant is permitted to utilize Hazardous Materials upon the Premises, Tenant
shall promptly provide Landlord, upon written request, with complete and legible
copies of all the following environmental documents relating thereto: reports
filed pursuant to any self-reporting requirements; permit applications, permits,
monitoring reports, emergency response or action plans, workplace exposure and
community exposure warnings or notices and all other reports, disclosures, plans
or documents (even those which may be characterized as confidential) relating to
water discharges, air pollution, waste generation or disposal, and underground
storage tanks for Hazardous Materials; orders, reports, notices, listings and
correspondence (even those which may be considered confidential) of or
concerning the release, investigation, compliance, cleanup, remedial and
corrective actions, and abatement of Hazardous Materials; and all complaints,
pleadings and other legal documents filed by or against Tenant related to
Tenant's storage, generation, use, release and/or disposal of Hazardous
Materials.
(d)    Landlord and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with full access to all facilities, records and personnel related thereto. If
Tenant is not in compliance with

IOPLEGAL-4-47     - 242884 - 0.1
5

--------------------------------------------------------------------------------



any of the provisions of this Section 5.3, or in the event of a release of any
Hazardous Material on, under, from or about the Premises caused or permitted by
Tenant, its agents, employees, contractors, licensees, subtenants or invitees,
Landlord and its agents shall have the right, but not the obligation, without
limitation upon any of Landlord's other rights and remedies under this Lease, to
immediately enter upon the Premises without notice and to discharge Tenant's
obligations under this Section 5.3 at Tenant's expense, including without
limitation the taking of emergency or long-term remedial action. Landlord and
its agents shall endeavor to minimize interference with Tenant's business in
connection therewith, but shall not be liable for any such interference. In
addition, Landlord, at Tenant's expense, shall have the right, but not the
obligation, to join and participate in any legal proceedings or actions
initiated in connection with any claims arising out of the storage, generation,
use, release and/or disposal by Tenant or its agents, employees, contractors,
licensees, subtenants or invitees of Hazardous Materials on, under, from or
about the Premises.
(e)    If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused or permitted by Tenant or its agents, employees,
contractors, licensees, subtenants or invitees results in (i) injury to any
person, (ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not, without Landlord's prior
written consent, which consent may be given or withheld in Landlord's sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, under, from or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord's prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under, from or about the Premises or the
Project or any other affected real or personal property owned by Landlord
(i) imposes an immediate threat to the health, safety or welfare of any
individual and (ii) is of such a nature that an immediate remedial response is
necessary and it is not possible to obtain Landlord's consent before taking such
action. To the fullest extent permitted by law, Tenant shall indemnify, hold
harmless, protect and defend (with attorneys acceptable to Landlord) Landlord
and any successors to all or any portion of Landlord's interest in the Premises
and the Project and any other real or personal property owned by Landlord from
and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys' fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises, the Building or the Project and any other real or
personal property owned by Landlord caused or permitted by Tenant, its agents,
employees, contractors, licensees, subtenants or invitees. Such indemnity
obligation shall specifically include, without limitation, the cost of any
required or necessary repair, restoration, cleanup or detoxification of the
Premises, the Building and the Project and any other real or personal property
owned by Landlord, the preparation of any closure or other required plans,
whether such action is required or necessary during the Term or after the
expiration of this Lease and any loss of rental due to the inability to lease
the Premises or any portion of the Building or Project as a result of such
Hazardous Materials, the remediation thereof or any repair, restoration or
cleanup related thereto. If it is at any time discovered that Tenant or its
agents, employees, contractors, licensees, subtenants or invitees caused or
permitted the release of any Hazardous Materials on, under, from or about the
Premises, the Building or the Project or any other real or personal property
owned by Landlord, Tenant shall, at Landlord's request, immediately prepare and
submit to Landlord a comprehensive plan, subject to Landlord's approval,
specifying the actions to be taken by Tenant to return the Premises, the
Building or the Project or any other real or personal property owned by Landlord
to the condition existing prior to the introduction of such Hazardous Materials.
Upon Landlord's approval of such plan, Tenant shall, at its expense, and without
limitation of any rights and remedies of Landlord under this Lease or at law or
in equity, immediately implement such plan and proceed to cleanup, remediate
and/or remove all such Hazardous Materials in accordance with all applicable
laws and as required by such plan and this Lease. The provisions of this Section
5.3(e) shall expressly survive the expiration or sooner termination of this
Lease.
(f)    Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
certain facts relating to Hazardous Materials at the Project known by Landlord
to exist as of the date of this Lease, as more particularly described in
Exhibit H attached hereto. Tenant shall have no liability or responsibility with
respect to the Hazardous Materials facts described in Exhibit H, nor with
respect to any Hazardous Materials which Tenant proves were not caused or
permitted by Tenant, its agents, employees, contractors, licensees, subtenants
or invitees. Notwithstanding the preceding two sentences, Tenant agrees to
notify its agents, employees, contractors, licensees, subtenants, and invitees
of any exposure or potential exposure to Hazardous Materials at the Premises
that Landlord brings to Tenant's attention. Tenant hereby acknowledges that this
disclosure satisfies any obligation of Landlord to Tenant pursuant to California
Health & Safety Code Section 25359.7, or any amendment or substitute thereto or
any other disclosure obligations of Landlord.


ARTICLE 6. LANDLORD SERVICES


6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to furnish
those utilities and services to the Premises to the extent provided in Exhibit
C, subject to the conditions and payment

IOPLEGAL-4-47     - 242884 - 0.1
6

--------------------------------------------------------------------------------



obligations and standards set forth in this Lease. Landlord shall not be liable
for any failure to furnish any services or utilities when the failure is the
result of any accident or other cause beyond Landlord’s reasonable control, nor
shall Landlord be liable for damages resulting from power surges or any
breakdown in telecommunications facilities or services. Landlord’s temporary
inability to furnish any services or utilities shall not entitle Tenant to any
damages, relieve Tenant of the obligation to pay rent or constitute a
constructive or other eviction of Tenant, except that Landlord shall diligently
attempt to restore the service or utility promptly. However, if the Premises, or
a material portion of the Premises, are made untenantable for a period in excess
of 5 consecutive business days as a result of a service interruption that is
reasonably within the control of Landlord to correct and through no fault of
Tenant and for reasons other than as contemplated in Article 11, then Tenant, as
its sole remedy, shall be entitled to receive an abatement of rent payable
hereunder during the period beginning on the business day of the service
interruption and ending on the day the service has been restored. Tenant shall
comply with all rules and regulations which Landlord may reasonably establish
for the provision of services and utilities, and shall cooperate with all
reasonable conservation practices established by Landlord. Landlord shall at all
reasonable times have free access to all electrical and mechanical installations
of Landlord.


6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall
operate all Common Areas within the Building and the Project, in good condition
and repair and otherwise in a manner consistent with comparable projects owned
by Landlord in the vicinity of the Project.. The term “Common Areas” shall mean
all areas within the Building and other buildings in the Project which are not
held for exclusive use by persons entitled to occupy space, including without
limitation parking areas and structures, driveways, sidewalks, landscaped and
planted areas, hallways and interior stairwells not located within the premises
of any tenant, common electrical rooms, entrances and lobbies, elevators, and
restrooms not located within the premises of any tenant.


6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall include
the use of the Common Areas in common with Landlord and with all others for
whose convenience and use the Common Areas may be provided by Landlord, subject,
however, to compliance with Rules and Regulations described in Article 17 below.
Landlord shall at all times during the Term have exclusive control of the Common
Areas, and may restrain or permit any use or occupancy, except as otherwise
provided in this Lease or in Landlord’s rules and regulations. Tenant shall keep
the Common Areas clear of any obstruction or unauthorized use related to
Tenant’s operations. Landlord may temporarily close any portion of the Common
Areas for repairs, remodeling and/or alterations, to prevent a public dedication
or the accrual of prescriptive rights, or for any other reasonable purpose.
Landlord’s temporary closure of any portion of the Common Areas for such
purposes shall not deprive Tenant of reasonable access to the Premises.


6.4. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord. No such change shall
deprive Tenant of reasonable access to or use of the Premises, and any changes
by Landlord shall leave the Building and/or Project in a manner consistent with
comparable projects owned by Landlord in the vicinity of the Project.


ARTICLE 7. REPAIRS AND MAINTENANCE


7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Tenant at
its sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear. Notwithstanding Section 7.2 below, Tenant’s maintenance
obligation shall include without limitation all appliances, interior glass,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment installed in the Premises and all
Alterations constructed by Tenant pursuant to Section 7.3 below, together with
any supplemental HVAC equipment servicing only the Premises. All repairs and
other work performed by Tenant or its contractors shall be subject to the terms
of Sections 7.3 and 7.4 below. Alternatively, should Landlord or its management
agent agree to make a repair on behalf of Tenant and at Tenant’s request, Tenant
shall promptly reimburse Landlord as additional rent for all reasonable costs
incurred (including the standard supervision fee) upon submission of an invoice.


7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building), except to the
extent provided in Section 7.1 above. Landlord need not make any other
improvements or repairs except as specifically required under this Lease, and
nothing contained in this Section 7.2 shall limit Landlord’s right to
reimbursement from Tenant for maintenance, repair costs and replacement costs as
provided elsewhere in this Lease. Notwithstanding any provision of the
California Civil Code or any similar or successor laws to the contrary, Tenant
understands that it shall not make repairs at Landlord’s expense or by rental
offset. Except as provided in Section 11.1 and Article 12 below, and except to
the extent of the gross negligence or willful misconduct of Landlord, its agents
or any and all affiliates of Landlord in connection with the foregoing, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements to any portion of the

IOPLEGAL-4-47     - 242884 - 0.1
7

--------------------------------------------------------------------------------



Building, including repairs to the Premises, nor shall any related activity by
Landlord constitute an actual or constructive eviction; provided, however, that
in making repairs, alterations or improvements, Landlord shall interfere as
little as reasonably practicable with the conduct of Tenant’s business in the
Premises. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor laws now or hereafter in effect.


7.3. ALTERATIONS. Except for cosmetic alterations and projects that do not
exceed $30,000.00 during any calendar year of the Term, that do not require a
permit from the City of Santa Clara and that satisfy the criteria in the next
following sentence (which cosmetic work shall require notice to Landlord but not
Landlord’s consent), Tenant shall make no alterations, additions, decorations,
or improvements (collectively referred to as “Alterations”) to the Premises
without the prior written consent of Landlord. Landlord’s consent shall not be
unreasonably withheld as long as the proposed Alterations do not affect the
structural, electrical or mechanical components or systems of the Building, are
not visible from the exterior of the Premises, do not change the basic floor
plan of the Premises, and utilize only Landlord’s building standard materials
(“Standard Improvements”) and/or such materials approved in advance by Landlord.
Such approval shall not be unreasonably withheld or delayed. Landlord may
impose, as a condition to its consent, any requirements that Landlord in its
discretion may deem reasonable or desirable. Without limiting the generality of
the foregoing, Tenant shall use Landlord’s designated mechanical and electrical
contractors for all Alterations work affecting the mechanical or electrical
systems of the Building or an Approved mechanical or electrical subcontractor
where such work is within the Premises. Should Tenant perform any Alterations
work that would necessitate any ancillary Building modification or other
expenditure by Landlord, then Tenant shall promptly fund the cost thereof to
Landlord. Tenant shall obtain all required permits for the Alterations and shall
perform the work in compliance with all applicable laws, regulations and
ordinances with contractors reasonably acceptable to Landlord, and except for
cosmetic Alterations not requiring a permit, Landlord shall be entitled to a
supervision fee in the amount of 2% of the cost of the Alterations. Any request
for Landlord’s consent shall be made in writing and shall contain architectural
plans describing the work in detail reasonably satisfactory to Landlord.
Landlord may elect to cause its architect to review Tenant’s architectural
plans, and the reasonable cost of that review not to exceed $1,500.00 shall be
reimbursed by Tenant. Should the Alterations proposed by Tenant and consented to
by Landlord change the floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems. Alterations shall be constructed in a good and workmanlike
manner using materials of a quality reasonably approved by Landlord Unless
Landlord otherwise agrees in writing, all Alterations affixed to the Premises,
including without limitation all Tenant Improvements constructed pursuant to the
Work Letter (except as otherwise provided in the Work Letter), but excluding
moveable trade fixtures and furniture, shall become the property of Landlord and
shall be surrendered with the Premises at the end of the Term, except that
Landlord may, by notice to Tenant given at the time of approval of the
Alterations, require Tenant to remove by the Expiration Date, or sooner
termination date of this Lease, all or any Alterations (including without
limitation all telephone and data cabling) installed either by Tenant or by
Landlord at Tenant’s request (collectively, the “Required Removables”), and to
replace any non-Standard Improvements with the applicable Standard Improvements.
Tenant, at the time it requests approval for a proposed Alteration, may request
in writing that Landlord advise Tenant whether the Alteration or any portion
thereof, is a Required Removable. Within 10 days after receipt of Tenant’s
request, Landlord shall advise Tenant in writing as to which portions of the
subject Alterations are Required Removables. In connection with its removal of
Required Removables, Tenant shall repair any damage to the Premises arising from
that removal and shall restore the affected area to its pre-existing condition,
reasonable wear and tear excepted.


7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. Upon request by Landlord, Tenant shall promptly cause any such
lien to be released by posting a bond in accordance with California Civil Code
Section 8424 or any successor statute. In the event that Tenant shall not,
within 15 days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien. All expenses so incurred by Landlord,
including Landlord’s attorneys’ fees, shall be reimbursed by Tenant promptly
following Landlord’s demand, together with interest from the date of payment by
Landlord at the maximum rate permitted by law until paid. Tenant shall give
Landlord no less than 5 business days’ prior notice in writing before commencing
construction of any kind on the Premises.


7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times have the right
to enter the Premises to inspect them, to supply services in accordance with
this Lease, to make repairs and renovations as reasonably deemed necessary by
Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term or when an
uncured Default exists, to prospective tenants), all without being deemed to
have caused an eviction of Tenant and without abatement of rent except as
provided elsewhere in this Lease. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises.


ARTICLE 8. [INTENTIONALLY DELETED]



IOPLEGAL-4-47     - 242884 - 0.1
8

--------------------------------------------------------------------------------



ARTICLE 9. ASSIGNMENT AND SUBLETTING


9.1. RIGHTS OF PARTIES.


(a)    Except as otherwise specifically provided in this Article 9, Tenant may
not, either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant or an Affiliate of
Tenant as defined below (each, a “Transfer”), without Landlord’s prior written
consent, which consent shall not unreasonably be withheld in accordance with the
provisions of Section 9.1(b). For purposes of this Lease, references to any
subletting, sublease or variation thereof shall be deemed to apply not only to a
sublease effected directly by Tenant, but also to a sub-subletting or an
assignment of subtenancy by a subtenant at any level. Except as otherwise
specifically provided in this Article 9, no Transfer (whether voluntary,
involuntary or by operation of law) shall be valid or effective without
Landlord’s prior written consent and, at Landlord’s election, such a Transfer
shall constitute a material default of this Lease.


(b)    Except as otherwise specifically provided in this Article 9, if Tenant or
any subtenant hereunder desires to transfer an interest in this Lease, Tenant
shall first notify Landlord in writing and shall request Landlord’s consent
thereto. Tenant shall also submit to Landlord in writing: (i) the name and
address of the proposed transferee; (ii) the nature of any proposed subtenant’s
or assignee’s business to be carried on in the Premises; (iii) the terms and
provisions of any proposed sublease or assignment (including without limitation
the rent and other economic provisions, term, improvement obligations and
commencement date); (iv) evidence that the proposed assignee or subtenant will
comply with the requirements of Exhibit D to this Lease; and (v) any other
information requested by Landlord and reasonably related to the Transfer.
Landlord shall not unreasonably withhold its consent, provided: (1) the use of
the Premises will be consistent with the provisions of this Lease and with
Landlord’s commitment to other tenants of the Building and Project; (2) any
proposed subtenant or assignee demonstrates that it is financially responsible
by submission to Landlord of all reasonable information as Landlord may request
concerning the proposed subtenant or assignee, including, but not limited to, a
balance sheet of the proposed subtenant or assignee as of a date within 90 days
of the request for Landlord’s consent and statements of income or profit and
loss of the proposed subtenant or assignee for the two-year period preceding the
request for Landlord’s consent; (3) the proposed assignee or subtenant is
neither an existing tenant or occupant of the Building or Project nor a
prospective tenant with whom Landlord or Landlord's affiliate has been actively
negotiating to become a tenant at the Building or Project; and (4) the proposed
transferee is not an SDN (as defined below) and will not impose additional
burdens or security risks on Landlord. If Landlord consents to the proposed
Transfer, then the Transfer may be effected within 90 days after the date of the
consent upon the terms described in the information furnished to Landlord;
provided that any material change in the terms shall be subject to Landlord’s
consent as set forth in this Section 9.1(b). Landlord shall approve or
disapprove any requested Transfer within 30 days following receipt of Tenant’s
written notice and the information set forth above. Except in connection with a
Permitted Transfer (as defined below), if Landlord approves the Transfer Tenant
shall pay a transfer fee of $1,000.00 to Landlord concurrently with Tenant’s
execution of a Transfer consent prepared by Landlord.


(c)    Notwithstanding the provisions of Subsection (b) above, and except in
connection with a “Permitted Transfer” (as defined below), in lieu of consenting
to a proposed assignment or subletting, Landlord may elect to terminate this
Lease in its entirety in the event of an assignment, or terminate this Lease as
to the portion of the Premises proposed to be subleased, if that portion exceeds
50% of the Premises, with a proportionate abatement in the rent payable under
this Lease, such termination to be effective on the date that the proposed
sublease or assignment would have commenced. Landlord may thereafter, at its
option, assign or re-let any space so recaptured to any third party, including
without limitation the proposed transferee identified by Tenant.


(d)    Should any Transfer occur, Tenant shall, except in connection with a
Permitted Transfer, promptly pay or cause to be paid to Landlord, as additional
rent, 50% of any amounts paid by the assignee or subtenant, however described
and whether funded during or after the Lease Term, to the extent such amounts
are in excess of the sum of (i) the scheduled Basic Rent payable by Tenant
hereunder (or, in the event of a subletting of only a portion of the Premises,
the Basic Rent allocable to such portion as reasonably determined by Landlord)
and (ii) the direct out-of-pocket costs, as evidenced by third party invoices
provided to Landlord, incurred by Tenant to effect the Transfer, which costs
shall be amortized over the remaining Term of this Lease or, if shorter, over
the term of the sublease.


(e)    The sale of all or substantially all of the assets of Tenant (other than
bulk sales in the ordinary course of business), the merger or consolidation of
Tenant as a result of which, the shareholders of Tenant immediately preceding
such merger or consolidation fail to own at least 50% of the voting power of the
outstanding securities of Tenant following such merger or consolidation, the
sale of 50% or more of Tenant’s outstanding capital stock to any individual,
entity or group, or any other direct or indirect change of control of Tenant,
including, without limitation, change of control of Tenant’s parent company or a
merger by Tenant or its parent company, in each case, as a result of which, the
shareholders of Tenant immediately preceding such merger or change of control
fail to own at least 50% of the voting power of the outstanding securities of
Tenant following such merger or change of control, shall be deemed a Transfer
within the meaning and provisions of this Article. Notwithstanding the
foregoing, Tenant may assign this Lease to a successor to Tenant by merger,
consolidation, sale of 50% or more of Tenant’s outstanding capital stock or the
purchase of substantially all of Tenant’s assets, or assign this Lease or sublet
all or a portion of the Premises to an

IOPLEGAL-4-47     - 242884 - 0.1
9

--------------------------------------------------------------------------------



Affiliate (defined below), without the consent of Landlord but subject to the
provisions of Section 9.2, provided that all of the following conditions are
satisfied (a “Permitted Transfer”): (i) Tenant is not then in Default hereunder;
(ii) Tenant gives Landlord written notice at least 10 business days before such
Permitted Transfer; and (iii) the successor entity resulting from any merger or
consolidation of Tenant or the sale of all or substantially all of the assets of
Tenant, has a net worth (computed in accordance with generally accepted
accounting principles, except that intangible assets such as goodwill, patents,
copyrights, and trademarks shall be excluded in the calculation (“Net Worth”))
at the time of the Permitted Transfer that is at least equal to the Net Worth of
Tenant immediately before the Permitted Transfer. Tenant’s notice to Landlord
shall include reasonable information and documentation evidencing the Permitted
Transfer and showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign and deliver to Landlord a
commercially reasonable form of assumption agreement. “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant.


9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the consent of
Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease. Consent by Landlord to one or more
transfers shall not operate as a waiver or estoppel to the future enforcement by
Landlord of its rights under this Lease.


9.3. SUBLEASE REQUIREMENTS. Any sublease, license, concession or other occupancy
agreement entered into by Tenant shall be subordinate and subject to the
provisions of this Lease, and if this Lease is terminated during the term of any
such agreement, Landlord shall have the right to: (i) treat such agreement as
cancelled and repossess the subject space by any lawful means, or (ii) require
that such transferee attorn to and recognize Landlord as its landlord (or
licensor, as applicable) under such agreement. Landlord shall not, by reason of
such attornment or the collection of sublease rentals, be deemed liable to the
subtenant for the performance of any of Tenant’s obligations under the sublease.
If Tenant is in Default (hereinafter defined), Landlord is irrevocably
authorized to direct any transferee under any such agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured. No
collection or acceptance of rent by Landlord from any transferee shall be deemed
a waiver of any provision of Article 9 of this Lease, an approval of any
transferee, or a release of Tenant from any obligation under this Lease,
whenever accruing. In no event shall Landlord’s enforcement of any provision of
this Lease against any transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person.


ARTICLE 10. INSURANCE AND INDEMNITY


10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.


10.2. LANDLORD’S INSURANCE. Landlord shall provide the following types of
insurance, with or without deductible and in amounts and coverages as may be
determined by Landlord in its discretion: property insurance, subject to
standard exclusions (such as, but not limited to, earthquake and flood
exclusions), covering the Building or Project. In addition, Landlord may, at its
election, obtain insurance coverages for such other risks as Landlord or its
Mortgagees may from time to time deem appropriate, including earthquake,
terrorism and commercial general liability coverage. Landlord shall not be
required to carry insurance of any kind on any tenant improvements or
Alterations in the Premises installed by Tenant or its contractors or otherwise
removable by Tenant (collectively, "Tenant Installations"), or on any trade
fixtures, furnishings, equipment, interior plate glass, signs or items of
personal property in the Premises, and Landlord shall not be obligated to repair
or replace any of the foregoing items should damage occur. All proceeds of
insurance maintained by Landlord upon the Building and Project shall be the
property of Landlord, whether or not Landlord is obligated to or elects to make
any repairs.


10.3. TENANT’S INDEMNITY. To the fullest extent permitted by law, but subject to
Section 10.5 below, Tenant shall defend, indemnify and hold harmless Landlord
and Landlord’s agents, employees, lenders, and affiliates, from and against any
and all negligence, claims, liabilities, damages, costs or expenses arising
either before or after the Commencement Date which arise from or are caused by
Tenant’s use or occupancy of the Premises, the Building or the Common Areas of
the Project, or from the conduct of Tenant’s business, or from any activity,
work, or thing done, permitted or suffered by Tenant or Tenant’s agents,
employees, subtenants, vendors, contractors, invitees or licensees in or about
the Premises, the Building or the Common Areas of the Project, or from any
Default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or from any act, omission or negligence on the part of Tenant
or Tenant’s agents, employees, subtenants, vendors, contractors, invitees or
licensees. Landlord may, at its option, require Tenant to assume Landlord’s
defense in any action covered by this Section 10.3 through counsel reasonably
satisfactory to Landlord. Notwithstanding the foregoing, Tenant shall not be
obligated to indemnify Landlord against any liability or expense to the extent
it is ultimately determined that the same was caused by the sole negligence or
willful misconduct of Landlord, its agents, contractors or employees.



IOPLEGAL-4-47     - 242884 - 0.1
10

--------------------------------------------------------------------------------



10.4. LANDLORD’S NONLIABILITY. Landlord shall not be liable to Tenant, its
employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, its employees and agents for loss of or damage to any property, or any
injury to any person, resulting from any condition including, but not limited
to, acts or omissions (criminal or otherwise) of third parties and/or other
tenants of the Project, or their agents, employees or invitees, fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak or flow
from or into any part of the Premises or from the breakage, leakage, obstruction
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building, except to the extent of the gross negligence or
willful misconduct of Landlord, its agents or any and all affiliates of Landlord
in connection with the foregoing (but subject to Section 10.5 below). It is
understood that any such condition may require the temporary evacuation or
closure of all or a portion of the Building. Should Tenant elect to receive any
service from a concessionaire, licensee or third party tenant of Landlord,
Tenant shall not seek recourse against Landlord for any breach or liability of
that service provider. Notwithstanding anything to the contrary contained in
this Lease, in no event shall Landlord be liable for Tenant’s loss or
interruption of business or income (including without limitation, Tenant’s
consequential damages, lost profits or opportunity costs), or for interference
with light or other similar intangible interests.


10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all rights
of recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease; provided however,
that the foregoing waiver shall not apply to the extent of Tenant’s obligation
to pay deductibles under any such policies and this Lease. By this waiver it is
the intent of the parties that neither Landlord nor Tenant shall be liable to
any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage insured against under any property insurance
policies, even though such loss or damage might be occasioned by the negligence
of such party, its agents, employees, contractors or invitees. The foregoing
waiver by Tenant shall also inure to the benefit of Landlord's management agent
for the Building.


ARTICLE 11. DAMAGE OR DESTRUCTION


11.1. RESTORATION.


(a)    If the Building of which the Premises are a part is damaged as the result
of an event of casualty, then subject to the provisions below, Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii) any
pre-existing Mortgagee (defined in Section 13.1) requires that the insurance
proceeds be applied to the payment of the mortgage debt; or (iii) proceeds
necessary to pay the full cost of the repair are not available from Landlord’s
insurance, including without limitation earthquake insurance. Should Landlord
elect not to repair the damage for one of the preceding reasons, Landlord shall
so notify Tenant in the “Casualty Notice” (as defined below), and this Lease
shall terminate as of the date of delivery of that notice.


(b)    As soon as reasonably practicable following the casualty event but not
later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease. If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage. If the anticipated
repair period exceeds 270 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 10 days following delivery of the Casualty Notice.


(c)    In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant's
insurance with respect to any Tenant Installations; provided if the estimated
cost to repair such Tenant Installations exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, the excess cost
of such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repairs. Within 15 days of demand, Tenant shall also pay
Landlord for any additional excess costs that are determined during the
performance of the repairs to such Tenant Installations.


(d)    From and after the 6th business day following the casualty event, the
rental to be paid under this Lease shall be abated in the same proportion that
the Floor Area of the Premises that is rendered unusable by the damage from time
to time bears to the total Floor Area of the Premises.


(e)    Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section 11.1, but subject to Section 10.5, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives. In
addition, the provisions of this Section 11.1 shall not be deemed to require
Landlord to repair any Tenant Installations, fixtures and other items that
Tenant is obligated to insure pursuant to Exhibit D or under any other provision
of this Lease.



IOPLEGAL-4-47     - 242884 - 0.1
11

--------------------------------------------------------------------------------



11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law.


ARTICLE 12. EMINENT DOMAIN


Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant's personal property and Tenant's
reasonable relocation expenses, provided the filing of the claim does not
diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking. Tenant agrees that
the provisions of this Lease shall govern any Taking and shall accordingly
supersede any contrary statute or rule of law.


ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE


13.1. SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefiting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that the foregoing shall not release the applicable prior
landlord from any liability for those obligations. Tenant acknowledges that
Landlord’s Mortgagees and their successors-in-interest are intended third party
beneficiaries of this Section 13.1. Landlord shall use commercially reasonable
efforts to obtain a non-disturbance agreement for Tenant, reasonably
satisfactory to Tenant from any future Mortgagee.


Landlord warrants to Tenant that there are no Mortgages encumbering the Building
as of the execution of this Lease.




13.2. ESTOPPEL CERTIFICATE. Tenant shall, within 10 days after receipt of a
written request from Landlord, execute and deliver a commercially reasonable
estoppel certificate in favor of those parties as are reasonably requested by
Landlord (including a Mortgagee or a prospective purchaser of the Building or
the Project).


ARTICLE 14. DEFAULTS AND REMEDIES


14.1. TENANT’S DEFAULTS. In addition to any other event of default set forth in
this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:


(a)    The failure by Tenant to make any payment of Rent required to be made by
Tenant, as and when due, where the failure continues for a period of 5 business
days after confirmed receipt of written notice from Landlord to Tenant. The term
“Rent” as used in this Lease shall be deemed to mean the Basic Rent and all
other sums required to be paid by Tenant to Landlord pursuant to the terms of
this Lease.


(b)    The assignment, sublease, encumbrance or other Transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease.


(c)    The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.


(d)    Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed

IOPLEGAL-4-47     - 242884 - 0.1
12

--------------------------------------------------------------------------------



or performed by Tenant, other than as specified in any other subsection of this
Section 14.1, where the failure continues for a period of 30 days after
confirmed receipt of written notice from Landlord to Tenant. However, if the
nature of the failure is such that more than 30 days are reasonably required for
its cure, then Tenant shall not be deemed to be in Default if Tenant commences
the cure within 30 days, and thereafter diligently pursues the cure to
completion.


The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.
14.2. LANDLORD’S REMEDIES.


(a)    Upon the occurrence of any Default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:


(i)    Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:


(1)    The worth at the time of award of the unpaid Rent which had been earned
at the time of termination;


(2)    The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such loss that Tenant proves could have been reasonably avoided;


(3)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such loss
that Tenant proves could be reasonably avoided;


(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, renovation, improvement and alteration of the
Premises for a new tenant, reasonable attorneys’ fees, and any other reasonable
costs; and


(5)    At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. Any sum, other than Basic Rent, shall
be computed on the basis of the average monthly amount accruing during the 24
month period immediately prior to Default, except that if it becomes necessary
to compute such rental before the 24 month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum. As used in subparagraph (3) above, the “worth at the time of award” shall
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.


(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.


(b)    The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment

IOPLEGAL-4-47     - 242884 - 0.1
13

--------------------------------------------------------------------------------



without prejudice to Landlord’s right to recover the balance of the rent or
pursue any other remedy available to it. Tenant hereby waives any right of
redemption or relief from forfeiture under California Code of Civil Procedure
Section 1174 or 1179, or under any successor statute, in the event this Lease is
terminated by reason of any Default by Tenant. No act or thing done by Landlord
or Landlord’s agents during the Term shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender shall be valid
unless in writing and signed by Landlord. No employee of Landlord or of
Landlord’s agents shall have any power to accept the keys to the Premises prior
to the termination of this Lease, and the delivery of the keys to any employee
shall not operate as a termination of the Lease or a surrender of the Premises.


14.3. LATE PAYMENTS. Any Rent due under this Lease that is not paid to Landlord
within 5 days of the date when due shall bear interest at the maximum rate
permitted by law from the date due until fully paid. The payment of interest
shall not cure any Default by Tenant under this Lease. In addition, Tenant
acknowledges that the late payment by Tenant to Landlord of rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
rent due from Tenant shall not be received by Landlord or Landlord’s designee
within 5 days after the date due, then Tenant shall pay to Landlord, in addition
to the interest provided above, a late charge for each delinquent payment equal
to the greater of (i) 5% of that delinquent payment or (ii) $100.00; provided
that Landlord shall waive the payment of said late charge for the initial
delinquent payment of Basic Rent or Operating Expenses by Tenant during any
calendar year. Acceptance of a late charge by Landlord shall not constitute a
waiver of Tenant’s Default with respect to the overdue amount, nor shall it
prevent Landlord from exercising any of its other rights and remedies.


14.4. RIGHT OF LANDLORD TO PERFORM. If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations. Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord.


14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in the
performance of any obligation under this Lease unless and until it has failed to
perform the obligation within 30 days after confirmed receipt of written notice
by Tenant to Landlord specifying in reasonable detail the nature and extent of
the failure; provided, however, that if the nature of Landlord’s obligation is
such that more than 30 days are required for its performance, then Landlord
shall not be deemed to be in default if it commences performance within the 30
day period and thereafter diligently pursues the cure to completion. Tenant
hereby waives any right to terminate or rescind this Lease as a result of any
default by Landlord hereunder or any breach by Landlord of any promise or
inducement relating hereto, and Tenant agrees that its remedies shall be limited
to a suit for actual damages and/or injunction and shall in no event include any
consequential damages, lost profits or opportunity costs.


14.6. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys’ fees, and all other reasonable
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.


14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.


(a)    LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.


(b)    In the event that the jury waiver provisions of Section 14.7(a) are not
enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.7(b) shall apply. Landlord and Tenant
agree that any disputes arising in connection with this Lease (including but not
limited to a determination of any and all of the issues in such dispute, whether
of fact or of law) shall be resolved (and a decision shall be rendered) by way
of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§ 638 et.
seq.) of the California Code of Civil Procedure, or any successor California
statute governing resolution of disputes by a court appointed referee. Nothing
within this Section 14.7 shall apply to an unlawful detainer action.


14.8 SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute the
personal obligations of the individual partners, trustees, directors, officers,
members or shareholders of Landlord or its constituent partners or members.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only from the interest of Landlord in the Project and out of the rent
or other income from such property receivable by Landlord, and no action for any
deficiency may be sought or obtained by Tenant.

IOPLEGAL-4-47     - 242884 - 0.1
14

--------------------------------------------------------------------------------





ARTICLE 15. END OF TERM


15.1. HOLDING OVER. If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day following
the termination of this Lease and terminating 30 days following delivery of
written notice of termination by either Landlord or Tenant to the other. In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly rental shall be 150% of the total monthly rental
for the month immediately preceding the date of termination, subject to
Landlord’s right to modify same upon 30 days notice to Tenant. The acceptance by
Landlord of monthly hold-over rental in a lesser amount shall not constitute a
waiver of Landlord's right to recover the full amount due unless otherwise
agreed in writing by Landlord. If Tenant fails to surrender the Premises upon
the expiration of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender. The foregoing provisions of this Section 15.1 are in
addition to and do not affect Landlord’s right of re-entry or any other rights
of Landlord under this Lease or at law.


15.2. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering, voice and/or
data transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease. If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.


ARTICLE 16. PAYMENTS AND NOTICES


All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 5 days after demand. All payments
requiring proration shall be prorated on the basis of the number of days in the
pertinent calendar month or year, as applicable. Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered to the other party, at
the address set forth in Item 12 of the Basic Lease Provisions, by personal
service, or by any courier or “overnight” express mailing service. Either party
may, by written notice to the other, served in the manner provided in this
Article, designate a different address. The refusal to accept delivery of a
notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery.
If more than one person or entity is named as Tenant under this Lease, service
of any notice upon any one of them shall be deemed as service upon all of them.


ARTICLE 17. RULES AND REGULATIONS


Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.


ARTICLE 18. BROKER’S COMMISSION


The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord's Broker represents only Landlord in this transaction
and Tenant's Broker (if any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease. The foregoing agreement shall survive the termination of this Lease.



IOPLEGAL-4-47     - 242884 - 0.1
15

--------------------------------------------------------------------------------



ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST


In the event of any transfer of Landlord's interest in the Premises, provided
that Tenant is duly notified of such transfer and the transferee (other than a
Mortgagee) shall assume the obligations of “Landlord” under this Lease accruing
from and after the effective date of such transfer, the transferor shall be
automatically relieved of all obligations on the part of Landlord accruing under
this Lease from and after the effective date of such transfer. Any funds held by
the transferor in which Tenant has an interest, including without limitation,
the Security Deposit, shall be turned over, subject to that interest, to the
transferee. No Mortgagee to which this Lease is or may be subordinate shall be
responsible in connection with the Security Deposit unless the Mortgagee
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.


ARTICLE 20. INTERPRETATION


20.1. NUMBER. Whenever the context of this Lease requires, the words “Landlord”
and “Tenant” shall include the plural as well as the singular.


20.2. HEADINGS. The captions and headings of the articles and sections of this
Lease are for convenience only, are not a part of this Lease and shall have no
effect upon its construction or interpretation.


20.3. JOINT AND SEVERAL LIABILITY. If more than one person or entity is named as
Tenant, the obligations imposed upon each shall be joint and several and the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.


20.4. SUCCESSORS. Subject to Sections 13.1 and 22.3 and to Articles 9 and 19 of
this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns. Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.


20.5. TIME OF ESSENCE. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.


20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and interpreted in
accordance with the laws of the State of California. Should any litigation be
commenced between the parties in connection with this Lease, such action shall
be prosecuted in the applicable State Court of California in the county in which
the Building is located.


20.7. SEVERABILITY. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.


20.8. WAIVER. One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived unless the waiver is in a writing signed by
the waiving party.


20.9. INABILITY TO PERFORM. In the event that either party shall be delayed or
hindered in or prevented from the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent.


20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other attachments cover
in full each and every agreement of every kind between the parties concerning
the Premises, the Building, and the Project, and all preliminary negotiations,
oral agreements, understandings and/or practices, except those contained in this
Lease, are superseded and of no further effect. Tenant waives its rights to rely
on any representations or promises made by Landlord or others which are not
contained in this Lease. No verbal agreement or implied covenant shall be held
to modify the provisions of this Lease, any statute, law, or custom to the
contrary notwithstanding.


20.11. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.



IOPLEGAL-4-47     - 242884 - 0.1
16

--------------------------------------------------------------------------------



20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably would be
intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.


ARTICLE 21. EXECUTION AND RECORDING


21.1. COUNTERPARTS; DIGITAL SIGNATURES.  This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.


21.2. CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant is a corporation, limited
liability company or partnership, each individual executing this Lease on behalf
of the entity represents and warrants that such individual is duly authorized to
execute and deliver this Lease and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord’s request, deliver a certified copy of its
organizational documents or an appropriate certificate authorizing or evidencing
the execution of this Lease.


21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises. Execution of this Lease by Tenant
and its return to Landlord shall not be binding upon Landlord, notwithstanding
any time interval, until Landlord has in fact executed and delivered this Lease
to Tenant, it being intended that this Lease shall only become effective upon
execution by Landlord and delivery of a fully executed counterpart to Tenant.


21.4. RECORDING. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.


21.5. AMENDMENTS. No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.


21.6. BROKER DISCLOSURE. By the execution of this Lease, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified in
Section 10 of the Basic Lease Provisions, which acknowledgement and confirmation
is expressly made for the benefit of Tenant’s Broker identified in Section 10 of
the Basic Lease Provisions.  If there is no Tenant’s Broker so identified in
Section 10 of the Basic Lease Provisions, then such acknowledgement and
confirmation is expressly made for the benefit of Landlord’s Broker.  By the
execution of this Lease, Landlord and Tenant are executing the confirmation of
the agency relationships set forth in Section 10 of the Basic Lease Provisions.


ARTICLE 22. MISCELLANEOUS


22.1. NONDISCLOSURE OF LEASE TERMS. Tenant and Landlord acknowledge that the
content of this Lease contains confidential information. Except to the extent
disclosure is required by law, Landlord and Tenant shall use commercially
reasonable efforts to keep the content of this Lease confidential and shall not
disclose such confidential information to any person or entity other than their
respective financial, legal, space planning and other consultants, provided,
however, that either party may disclose the terms to their prospective lenders,
successors-in-interest and subtenants or assignees under this Lease or pursuant
to legal requirement. Landlord acknowledges that Tenant may include this Lease
in its publicly available U.S. SEC filings.
22.2. TENANT’S FINANCIAL STATEMENTS. The application, financial statements and
tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. Tenant shall during the Term furnish Landlord with current
annual financial statements accurately reflecting Tenant’s financial condition
upon written request from Landlord within 10 days following Landlord’s request;
provided, however, that so long as Tenant is a publicly traded corporation on a
nationally recognized stock exchange, the foregoing obligation to deliver the
statements shall be waived.


22.3. MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued. Tenant

IOPLEGAL-4-47     - 242884 - 0.1
17

--------------------------------------------------------------------------------



shall comply with any written directions by any Mortgagee to pay Rent due
hereunder directly to such Mortgagee without determining whether a default
exists under such Mortgagee’s Mortgage.



IOPLEGAL-4-47     - 242884 - 0.1
18

--------------------------------------------------------------------------------





22.4. SDN LIST. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.


LANDLORD:


THE IRVINE COMPANY LLC,
a Delaware limited liability company






By   /S/ Ray Wirta
     Ray Wirta, President
     Investment Properties Group 



By    /S/ Douglas G. Holte
     Douglas G. Holte
     Division President
     Office Properties
TENANT:


CEPHEID,
a California corporation






By /S/ Warren Kocmond
Printed Name Warren Kocmond
Title Executive Vice President & COO 








By /S/ Bill Murray
Printed Name Bill Murray    
Title    Vice President, IP - Oncology










IOPLEGAL-4-47     - 242884 - 0.1
19

--------------------------------------------------------------------------------



EXHIBIT A


DESCRIPTION OF PREMISES


4th FLOOR


[graphic4.gif]

IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------





EXHIBIT A


FLOOR PLAN


2550 GREAT AMERICA WAY
5TH FLOOR
[graphic7.gif]

IOPLEGAL-4-47     - 242884 - 0.1
2

--------------------------------------------------------------------------------









EXHIBIT A


FLOOR PLAN


2550 GREAT AMERICA WAY
6TH FLOOR




[graphic8.gif]

IOPLEGAL-4-47     - 242884 - 0.1
3

--------------------------------------------------------------------------------



EXHIBIT B


Operating Expenses
(Net)
(a)    From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
(f) below, incurred by Landlord in the operation of the Building and the
Project. The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area and the denominator of which is the total rentable
square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses determined by Landlord to benefit or relate substantially
to the Building rather than the entire Project, and (ii) all or some of the
buildings in the Project, for expenses determined by Landlord to benefit or
relate substantially to all or some of the buildings in the Project rather than
any specific building. Landlord reserves the right to allocate to the entire
Project any Operating Expenses which may benefit or substantially relate to a
particular building within the Project in order to maintain greater consistency
of Operating Expenses among buildings within the Project. In the event that
Landlord determines that the Premises or the Building incur a non-proportional
benefit from any expense, or is the non-proportional cause of any such expense,
Landlord may allocate a greater percentage of such Operating Expense to the
Premises or the Building. In the event that any management and/or overhead fee
payable or imposed by Landlord for the management of Tenant's Premises is
calculated as a percentage of the rent payable by Tenant and other tenants of
Landlord, then the full amount of such management and/or overhead fee which is
attributable to the rent paid by Tenant shall be additional rent payable by
Tenant, in full, provided, however, that Landlord may elect to include such full
amount as part of Tenant’s Share of Operating Expenses.
(b)    Commencing prior to the start of the first full “Expense Recovery Period”
of the Lease (as defined in Item 7 of the Basic Lease Provisions), and prior to
the start of each full or partial Expense Recovery Period thereafter, Landlord
shall give Tenant a written estimate of the amount of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate. Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.
(c)    Within 180 days after the end of each Expense Recovery Period, Landlord
shall furnish to Tenant a statement (a “Reconciliation Statement”) showing in
reasonable detail the actual or prorated Tenant's Share of Operating Expenses
incurred by Landlord during such Expense Recovery Period, and the parties shall
within 30 days thereafter make any payment or allowance necessary to adjust
Tenant's estimated payments of Tenant's Share of Operating Expenses, if any, to
the actual Tenant's Share of Operating Expenses as shown by the Reconciliation
Statement. Any delay or failure by Landlord in delivering any Reconciliation
Statement shall not constitute a waiver of Landlord's right to require Tenant to
pay Tenant's Share of Operating Expenses pursuant hereto. Any amount due Tenant
shall be credited against installments next coming due under this Exhibit B, and
any deficiency shall be paid by Tenant together with the next installment.
Should Tenant fail to object in writing to Landlord's determination of Tenant's
Share of Operating Expenses within 90 days following delivery of Landlord's
Reconciliation Statement, Landlord's determination of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period shall be
conclusive and binding on Tenant for all purposes and any future claims by
Tenant to the contrary shall be barred.
(d)    Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within 30 days of written notice pay the entire increase over the
estimated Tenant's Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than 30
days after such final determination. However, in lieu thereof, Landlord may
deliver a reasonable estimate of the anticipated reconciliation amount to Tenant
prior to the Expiration Date of the Term, in which event the appropriate party
shall fund the amount by the Expiration Date.
(e)    If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant's Share
of the increase. Landlord shall give Tenant written notice of the amount or
estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are due.
Tenant shall pay the increase to Landlord as part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.

IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------



(f)    The term "Operating Expenses" shall mean and include all Project Costs,
as defined in Section (g) below, and Property Taxes, as defined in Section (h)
below.
(g)    The term "Project Costs" shall mean all expenses of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in Section
6.2 of the Lease), and shall include the following charges by way of
illustration but not limitation: water and sewer charges; insurance premiums,
deductibles, or reasonable premium equivalents or deductible equivalents should
Landlord elect to self insure any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools;
reasonable fees for consulting services; access control/security costs,
inclusive of the reasonable cost of improvements made to enhance access control
systems and procedures; costs incurred in connection with compliance with any
laws or changes in laws applicable to the Building or the Project; the cost of
any capital improvements or replacements (other than tenant improvements for
specific tenants) to the extent of the amortized amount thereof over the useful
life of such capital improvements or replacements (or, if such capital
improvements or replacements are anticipated to achieve a cost savings as to the
Operating Expenses, any shorter estimated period of time over which the cost of
the capital improvements or replacements would be recovered from the estimated
cost savings) calculated at a market cost of funds, all as determined by
Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term; provided that such capital expenditures shall be limited to (1)
improvements which are reasonably intended to increase or enhance building
security and/or safety (such as lighting, life/fire safety systems, etc.), (2)
repairs or replacements of the Building or its systems or to the Common Areas
for functional (and not aesthetic) reasons, (3) Compliance Costs; and/or (4)
expenditures incurred as a cost or labor saving measure or to affect other
economies in the operation or maintenance of the Building or the Common Areas
(collectively, “Permitted Capital Items”); costs associated with the maintenance
of an air conditioning, heating and ventilation service agreement, and
maintenance of any communications or networked data transmission equipment,
conduit, cabling, wiring and related telecommunications facilitating automation
and control systems, remote telecommunication or data transmission
infrastructure within the Building and/or the Project, and any other
maintenance, repair and replacement costs associated with such infrastructure;
capital costs associated with a requirement related to demands on utilities by
Project tenants, including without limitation the cost to obtain additional
voice, data and modem connections; labor; reasonably allocated wages and
salaries, fringe benefits, and payroll taxes for administrative and other
personnel directly applicable to the Building and/or Project, including both
Landlord's personnel and outside personnel; any expense incurred pursuant to
Sections 6.1, 6.2, 7.2, 10.2, and Exhibits C and F of the Lease; and overhead
and/or management fees not to exceed 2.5% of the gross Basic Rent and Operating
Expenses payable during any Expense Recovery Period for the professional
operation of the Project. It is understood and agreed that Project Costs may
include competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord.
(h)    The term "Property Taxes" as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following: (i) all real
estate taxes or personal property taxes levied against the Premises, the
Building or Project, as such property taxes may be reassessed from time to time;
and (ii) other taxes, charges and assessments which are levied with respect to
this Lease or to the Building and/or the Project, and any improvements, fixtures
and equipment and other property of Landlord located in the Building and/or the
Project, (iii) all assessments and fees for public improvements, services, and
facilities and impacts thereon, including without limitation arising out of any
Community Facilities Districts, "Mello Roos" districts, similar assessment
districts, and any traffic impact mitigation assessments or fees; (iv) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings. Notwithstanding the foregoing, general
net income or franchise taxes imposed against Landlord shall be excluded.



IOPLEGAL-4-47     - 242884 - 0.1
2

--------------------------------------------------------------------------------



EXHIBIT C


UTILITIES AND SERVICE


The following standards for utilities and services shall be in effect at the
Building. Landlord reserves the right to adopt nondiscriminatory modifications
and additions to these standards. In the case of any conflict between these
standards and the Lease, the Lease shall be controlling. Subject to all of the
provisions of the Lease, including but not limited to the restrictions contained
in Section 6.1, the following shall apply:


1. Landlord shall make reasonable HVAC services available to the Premises during
the hours of 6:00 AM to 6:00 PM Monday through Friday and 9:00 AM to 1:00 PM on
Saturdays, generally recognized national holidays excepted, ("Building Hours").
Subject to the provisions set forth below, Landlord shall also furnish the
Building with elevator service (if applicable), reasonable amounts of electric
current for normal lighting by Landlord’s standard overhead fluorescent and
incandescent fixtures and for the operation of office equipment consistent in
type and quantity with that utilized by typical office tenants of the Building
and Project, and water for lavatory purposes. Tenant will not, without the prior
written consent of Landlord, connect any apparatus, machine or device with water
pipes or electric current (except through existing electrical outlets in the
Premises) for the purpose of using electric current or water. Because the
Building systems have been designed for normal occupancy of approximately four
persons per one thousand usable square feet, Tenant understands that excess
occupancy of the Premises may result in excessive use of power and other
services and may inhibit the efficient cooling of the Premises. This paragraph
shall at all times be subject to applicable governmental regulations.


2. Upon written request from Tenant delivered to Landlord at least 24 hours
prior to the period for which service is requested, but during normal business
hours, Landlord will provide any of the foregoing building services to Tenant at
such times when such services are not otherwise available. Tenant agrees to pay
Landlord for those after-hour services at rates that Landlord may establish from
time to time. If Tenant requires electric current in excess of that which
Landlord is obligated to furnish under this Exhibit B, Tenant shall first obtain
the consent of Landlord, and Landlord may cause an electric current meter to be
installed in the Premises to measure the amount of electric current consumed.
The cost of installation, maintenance and repair of the meter shall be paid for
by Tenant, and Tenant shall reimburse Landlord promptly upon demand for all
electric current consumed for any special power use as shown by the meter. The
reimbursement shall be at the rates charged for electrical power by the local
public utility furnishing the current, plus any additional expense incurred in
keeping account of the electric current consumed.


3. Landlord shall furnish water for drinking, personal hygiene and lavatory
purposes only. If Tenant requires or uses water for any purposes in addition to
ordinary drinking, cleaning and lavatory purposes, Landlord may, in its
discretion, install a water meter to measure Tenant’s water consumption. Tenant
shall pay Landlord for the cost of the meter and the cost of its installation,
and for consumption throughout the duration of Tenant’s occupancy. Tenant shall
keep the meter and installed equipment in good working order and repair at
Tenant’s own cost and expense, in default of which Landlord may cause the meter
to be replaced or repaired at Tenant’s expense. Tenant agrees to pay for water
consumed, as shown on the meter and when bills are rendered, and on Tenant’s
default in making that payment Landlord may pay the charges on behalf of Tenant.
Any costs or expenses or payments made by Landlord for any of the reasons or
purposes stated above shall be deemed to be additional rent payable by Tenant to
Landlord upon demand.


4. In the event that any utility service to the Premises is separately metered
or billed to Tenant, Tenant shall pay all charges for that utility service to
the Premises and the cost of furnishing the utility to tenant suites shall be
excluded from the Operating Expenses as to which reimbursement from Tenant is
required in the Lease. If any utility charges are not paid when due Landlord may
pay them, and any amounts paid by Landlord shall immediately become due to
Landlord from Tenant as additional rent. If Landlord elects to furnish any
utility service to the Premises, Tenant shall purchase its requirements of that
utility from Landlord as long as the rates charged by Landlord do not exceed
those which Tenant would be required to pay if the utility service were
furnished it directly by a public utility.


5. Landlord shall provide janitorial services five days per week, equivalent to
that furnished in comparable buildings, and window washing as reasonably
required; provided, however, that Tenant shall pay for any additional or unusual
janitorial services required by reason of any nonstandard improvements in the
Premises, including without limitation wall coverings and floor coverings
installed by or for Tenant, or by reason of any use of Premises other than
exclusively as offices. The cleaning services provided by Landlord shall also
exclude refrigerators, eating utensils (plates, drinking containers and
silverware), and interior glass partitions. Tenant shall pay to Landlord the
cost of removal of any of Tenant’s refuse and rubbish, to the extent that they
exceed the refuse and rubbish usually attendant with general office usage.


6. Tenant shall have access to the Building 24 hours per day, 7 days per week,
52 weeks per year; provided that Landlord may install access control systems as
it deems advisable for the Building. Such systems may, but need not, include
full or part-time lobby supervision, the use of a sign-in sign-out log, a card
identification access system, building parking and access pass system, closing
hours procedures, access control stations, fire stairwell exit door alarm
system, electronic guard system, mobile paging system, elevator control system
or any other access controls. In the event that Landlord elects to provide any
or all of those services, Landlord may discontinue providing them at any time
with or without notice. Landlord may impose a reasonable charge for access
control cards and/or keys issued to Tenant. Landlord shall

IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------



have no liability to Tenant for the provision by Landlord of improper access
control services, for any breakdown in service, or for the failure by Landlord
to provide access control services. Tenant further acknowledges that Landlord’s
access systems may be temporarily inoperative during building emergency and
system repair periods. Tenant agrees to assume responsibility for compliance by
its employees with any regulations established by Landlord with respect to any
card key access or any other system of building access as Landlord may
establish. Tenant shall be liable to Landlord for any loss or damage resulting
from its or its employees use of any access system.


7. The costs of operating, maintaining and repairing any supplemental air
conditioning unit serving only the Premises shall be borne solely by Tenant.
Such costs shall include all metered electrical charges as described above in
this Exhibit, together with the cost, as reasonably estimated by Landlord, to
supply cooling water or other means of heat dissipation for the unit. Should
Tenant desire to install such a unit, the plans and specifications must be
submitted in advance to Landlord and approved in writing by Landlord. Such
installation shall be at Tenant's sole expense and shall include installation of
a separate meter for the operation of the unit. Landlord may require Tenant to
remove at Lease expiration any such unit installed by or for Tenant and to
repair any resulting damage to the Premises or Building.









IOPLEGAL-4-47     - 242884 - 0.1
2

--------------------------------------------------------------------------------



EXHIBIT D


TENANT’S INSURANCE




The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions to these requirements.


1.    Tenant shall maintain, at its sole cost and expense, during the entire
Term: (i) commercial general liability insurance with respect to the Premises
and the operations of Tenant in, on or about the Premises, on a policy form that
is at least as broad as Insurance Service Office (ISO) CGL 00 01 (if alcoholic
beverages are sold on the Premises, liquor liability shall be explicitly
covered), which policy(ies) shall be written on an “occurrence” basis and for
not less than $2,000,000 combined single limit per occurrence for bodily injury,
death, and property damage liability; (ii) workers’ compensation insurance
coverage as required by law, together with employers’ liability insurance
coverage of at least $1,000,000 each accident and each disease; (iii) with
respect to Alterations constructed by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; and
(iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard “special form” policy,
insuring all Alterations, trade fixtures, furnishings, equipment and items of
personal property in the Premises, in an amount equal to not less than 90% of
their replacement cost (with replacement cost endorsement), which policy shall
also include business interruption coverage in an amount sufficient to cover 1
year of loss. In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease.


2.    All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by insurance companies authorized to do business
in the State of California and with a general policyholder rating of not less
than “A-” and financial rating of not less than “VIII” in the most current
Best’s Insurance Report. The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than thirty (30) days prior to the
expiration of the coverage. In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.


3.    Tenant’s commercial general liability insurance shall contain a provision
that the policy shall be primary to and noncontributory with any policies
carried by Landlord, together with a provision including Landlord and any other
parties in interest designated by Landlord as additional insureds. Tenant’s
policies described in Subsections 1 (ii), (iii) and (iv) above shall each
contain a waiver by the insurer of any right to subrogation against Landlord,
its agents, employees, contractors and representatives. Tenant also waives its
right of recovery for any deductible or retained limit under same policies
enumerated above. All of Tenant’s policies shall contain a provision that the
insurer will not cancel or change the coverage provided by the policy without
first giving Landlord 30 days prior written notice. Tenant shall also name
Landlord as an additional insured on any excess or umbrella liability insurance
policy carried by Tenant.






NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.



IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------



EXHIBIT E


RULES AND REGULATIONS




This Exhibit sets forth the rules and regulations governing Tenant's use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof. In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.


1.    Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall, which may appear unsightly from
outside the Premises.


2.    The walls, walkways, sidewalks, entrance passages, elevators, stairwells,
courts and vestibules shall not be obstructed or used for any purpose other than
ingress and egress of pedestrian travel to and from the Premises, and shall not
be used for smoking, loitering or gathering, or to display, store or place any
merchandise, equipment or devices, or for any other purpose. The walkways,
sidewalks, entrance passageways, courts, vestibules and roof are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence in the judgment
of the Landlord shall be prejudicial to the safety, character, reputation and
interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom Tenant
normally deals in the ordinary course of Tenant's business unless such persons
are engaged in illegal activities. Smoking is permitted outside the building and
within the Project only in areas designated by Landlord. Neither Tenant nor its
employees, agents, contractors, invitees or licensees shall bring any firearm,
whether loaded or unloaded, into the Project at any time. No tenant or employee
or invitee or agent of any tenant shall be permitted upon the roof of the
Building without prior written approval from Landlord.


3.    No awnings or other projection shall be attached to the outside walls of
the Building. No security bars or gates, curtains, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises without the prior written consent of Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the express written consent of Landlord.


4.    Tenant shall not mark, nail, paint, drill into, or in any way deface any
part of the Premises or the Building except to affix standard pictures or other
wall hangings on the interior walls of the premises so long as they are not
visible from the exterior of the building. Tenant shall not lay linoleum, tile,
carpet or other similar floor covering so that the same shall be affixed to the
floor of the Premises in any manner except as approved by Landlord in writing.
The expense of repairing any damage resulting from a violation of this rule or
removal of any floor covering shall be borne by Tenant.
    
5.    The toilet rooms, urinals, wash bowls and other plumbing apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein. Any pipes
or tubing used by Tenant to transmit water to an appliance or device in the
Premises must be made of copper or stainless steel, and in no event shall
plastic tubing be used for that purpose. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or invitees, caused it.


6.    Landlord shall direct electricians as to the manner and location of any
future telephone wiring. No boring or cutting for wires will be allowed without
the prior consent of Landlord. The locations of the telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord.


7.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No exterior storage shall be allowed at any time without the prior
written approval of Landlord. The Premises shall not be used for cooking or
washing clothes without the prior written consent of Landlord, or for lodging or
sleeping or for any immoral or illegal purposes.


8.    Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, noise, or otherwise. Tenant shall not
use, keep or permit to be used, or kept, any foul or obnoxious gas or substance
in the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.


9.    No animals, except for seeing eye dogs, shall be permitted at any time
within the Premises.


10.    Tenant shall not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant, except as
Tenant's address, without the written consent of Landlord. Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord's
reasonable opinion, tends to impair the reputation of the Project or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.

IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------





11.    Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and each Tenant shall cooperate to
prevent the same. Landlord shall have full and absolute authority to regulate or
prohibit the entrance to the Premises of any vendor, supplier, purveyor,
petitioner, proselytizer or other similar person if, in the good faith judgment
of Landlord, such person will be involved in general solicitation activities, or
the proselytizing, petitioning, or disturbance of other tenants or their
customers or invitees, or engaged or likely to engage in conduct which may in
Landlord’s opinion distract from the use of the Premises for its intended
purpose. Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Buildings by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon the vendor’s execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.


12.    No equipment of any type shall be placed on the Premises which in the
opinion of a professional structural engineer exceeds the load limits of the
floor or otherwise threatens the soundness of the structure or improvements of
the Building.


13.    Regular building hours of operation are from 6:00 AM to 6:00 PM Monday
through Friday and 9:00 AM to 1:00 PM on Saturday. No air conditioning unit or
other similar apparatus shall be installed or used by any Tenant without the
prior written consent of Landlord.


14.    The entire Premises, including vestibules, entrances, parking areas,
doors, fixtures, windows and plate glass, shall at all times be maintained in a
safe, neat and clean condition by Tenant. All trash, refuse and waste materials
shall be regularly removed from the Premises by Tenant and placed in the
containers at the locations designated by Landlord for refuse collection. All
cardboard boxes must be "broken down" prior to being placed in the trash
container. All styrofoam chips must be bagged or otherwise contained prior to
placement in the trash container, so as not to constitute a nuisance. Pallets
must be immediately disposed of by tenant and may not be disposed of in the
Landlord provided trash container or enclosures. Pallets may be neatly stacked
in an exterior location on a temporary basis (no longer than 5 days) so long as
Landlord has provided prior written approval. The burning of trash, refuse or
waste materials is prohibited.


15.    Tenant shall use at Tenant's cost such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may require.


16.    All keys for the Premises shall be provided to Tenant by Landlord and
Tenant shall return to Landlord any of such keys so provided upon the
termination of the Lease. Tenant shall not change locks or install other locks
on doors of the Premises, without the prior written consent of Landlord. In the
event of loss of any keys furnished by Landlord for Tenant, Tenant shall pay to
Landlord the costs thereof. Upon the termination of its tenancy, Tenant shall
deliver to Landlord all the keys to lobby(s), suite(s) and telephone &
electrical room(s) which have been furnished to Tenant or which Tenant shall
have had made.


17.    No person shall enter or remain within the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel from the Project any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.


18.    The moving of large or heavy objects shall occur only between those hours
as may be designated by, and only upon previous written notice to, Landlord, and
the persons employed to move those objects in or out of the Building must be
reasonably acceptable to Landlord. Without limiting the generality of the
foregoing, no freight, furniture or bulky matter of any description shall be
received into or moved out of the lobby of the Building or carried in the
elevator without Landlord’s prior written consent.


19.    Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease without
prior written consent of Landlord.


20.    Landlord may from time to time grant other tenants of the Project
individual and temporary variances from these Rules, provided that any variance
does not have a material adverse effect on the use and enjoyment of the Premises
by Tenant.


21.    Landlord reserves the right to amend or supplement the foregoing Rules
and Regulations and to adopt and promulgate additional rules and regulations
applicable to the Premises. Notice of such rules and regulations and amendments
and supplements thereto, if any, shall be given to the Tenant.







IOPLEGAL-4-47     - 242884 - 0.1
2

--------------------------------------------------------------------------------



EXHIBIT F


PARKING




Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned, on those portions of the Common Areas designated by Landlord for
parking. Tenant shall not use more parking spaces than such number. All parking
spaces shall be used only for parking of vehicles no larger than full size
passenger automobiles, sport utility vehicles or pickup trucks. Tenant shall not
permit or allow any vehicles that belong to or are controlled by Tenant or
Tenant's employees, suppliers, shippers, customers or invitees to be loaded,
unloaded or parked in areas other than those designated by Landlord for such
activities. If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant. Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas. There shall be no
parking of any vehicles for longer than a forty-eight (48) hour period unless
Tenant notifies Landlord that one of its employee’s automobile will be on site
during a business trip, or otherwise authorized by Landlord, and vehicles which
have been abandoned or parked in violation of the terms hereof may be towed away
at the owner's expense. Nothing contained in this Lease shall be deemed to
create liability upon Landlord for any damage to motor vehicles of visitors or
employees, for any loss of property from within those motor vehicles, or for any
injury to Tenant, its visitors or employees, unless ultimately determined to be
caused by the sole negligence or willful misconduct of Landlord. Landlord shall
have the right to establish, and from time to time amend, and to enforce against
all users all reasonable rules and regulations (including the designation of
areas for employee parking) that Landlord may deem necessary and advisable for
the proper and efficient operation and maintenance of parking within the Common
Areas. Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas; to
enforce parking charges (by operation of meters or otherwise); and to do and
perform such other acts in and to the parking areas and improvements therein as,
in the use of good business judgment, Landlord shall determine to be advisable.
Any person using the parking area shall observe all directional signs and arrows
and any posted speed limits. In no event shall Tenant interfere with the use and
enjoyment of the parking area by other tenants of the Project or their employees
or invitees. Parking areas shall be used only for parking vehicles. Washing,
waxing, cleaning or servicing of vehicles, or the storage of vehicles for longer
than 48-hours, is prohibited unless otherwise authorized by Landlord. Tenant
shall be liable for any damage to the parking areas caused by Tenant or Tenant's
employees, suppliers, shippers, customers or invitees, including without
limitation damage from excess oil leakage. Tenant shall have no right to install
any fixtures, equipment or personal property in the parking areas. Tenant shall
not assign or sublet any of the vehicle parking spaces, either voluntarily or by
operation of law, without the prior written consent of Landlord, except in
connection with an authorized assignment of this Lease or subletting of the
Premises.






EXHIBIT G


ADDITIONAL PROVISIONS




The following additional provisions shall be binding on Landlord and Tenant:


1. FITNESS CENTER.  Landlord currently provides a fitness center in the Building
(the “Fitness Center”). Provided: (a) Tenant is not in Default under any
provision of this Lease, and (b) Tenant’s employees execute Landlord’s standard
waiver of liability form, then Tenant’s employees (the “Fitness Center Users”)
shall be entitled to use the Fitness Center on the terms and conditions herein
provided. No separate charges shall be assessed to Fitness Center Users for the
use of the Fitness Center (with the exception of towel/laundry fees) during the
initial Term of this Lease, provided, however, that the costs of operating,
maintaining and repairing the Fitness Center shall be included as part of
Operating Expenses.  The use of the Fitness Center by the Fitness Center Users
shall be subject to the reasonable rules and regulations (including rules
regarding hours of use) established from time to time by Landlord.  Landlord and
Tenant acknowledge that the use of the Fitness Center by the Fitness Center
Users shall be at their own risk and that the terms and provisions of
Section 10.2 of the Lease and shall apply to Tenant and the Fitness Center
User’s use of the Fitness Center.  Tenant acknowledges that the provisions of
this Section shall not be deemed to be a representation by Landlord that
Landlord shall continuously maintain the Fitness Center (or any other fitness
facility) throughout the Term of this Lease, and Landlord shall have the right,
at Landlord’s sole discretion, to expand, contract, eliminate or otherwise
modify the Fitness Center. No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in Basic Rent constitute a constructive eviction, or
result in an event of default by Landlord under this Lease. Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant or
its employees or agents arising as a result of the use of the Fitness Center, or
any activities incidental thereto, wherever or however the same may occur, and
further agrees that Tenant will not prosecute any claim for personal injury or
property damage against Landlord or any of its officers, agents, servants or
employees for any said causes of action.  It is the intention of Tenant with
respect to the Fitness Center to exempt and relieve Landlord from liability for
personal injury or property damage caused by negligence. Tenant’s right to use
the Fitness Center shall belong solely to Tenant and may not be transferred or
assigned without Landlord’s prior written consent, which may be withheld by
Landlord in Landlord’s sole discretion.


2. MEETING ROOM. Landlord currently provides a meeting room in the Building
which is capable of accommodating groups of people for use by Building tenants
(including Tenant) on a reserved basis subject to availability (the “Meeting
Room”). Tenant shall be entitled to use the Meeting Room on the terms and
conditions herein provided. No separate charges shall be assessed to Tenant for
the use of the Meeting Room during the Term of this Lease, provided, however,
that the costs of operating, maintaining and repairing the Meeting Room shall be
included as part of Operating Expenses. The use of the Meeting Room shall be
subject to the reasonable rules and regulations (including rules regarding hours
of use and priorities for the tenants of the particular building in which a
Meeting Room is located, set up and clean up charges, etc.) established from
time to time by Landlord for the Meeting Room. Landlord and Tenant acknowledge
that the terms and provisions of Section 10.2 (Tenant’s Indemnity) of the Lease
shall apply to Tenant’s use of the Meeting Room. Further, Landlord shall have no
liability whatsoever with respect to the existence, condition or availability of
the Meeting Room nor shall Landlord have any obligation whatsoever to enforce or
make reservations thereof, and Tenant hereby expressly waives all claims against
Landlord with respect to the same. No expansion, contraction, elimination,
unavailability or modification of the Meeting Room, and no termination of or
interference with Tenant’s rights to the Meeting Room, shall entitle Tenant to
an abatement or reduction in rent or constitute a constructive eviction or an
event of default by Landlord under this Lease. Tenant’s right to use the Meeting
Room shall belong solely to Tenant and may not be transferred or assigned
without Landlord’s prior written consent, which may be withheld by Landlord in
Landlord’s sole discretion.


3. NO DISCRIMINATION. Tenant covenants by and for itself, its heirs, executors,
administrators and assigns, and all persons claiming under or through it, and
this Lease is made and accepted upon and subject to the following conditions:
that there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, in the leasing, subleasing, transferring,
use, or enjoyment of the Premises, nor shall Tenant itself, or any person
claiming under or through it, establish or permit any such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy, of tenants, lessees, sublessees, subtenants or vendees
of the Premises.


4. RIGHT TO EXTEND THIS LEASE. Provided that no Default has occurred under any
provision of this Lease, either at the time of exercise of the extension right
granted herein or at the time of the commencement of such extension, and
provided further that Tenant is occupying the entire Premises and has not
assigned or sublet any of its interest in this Lease, then Tenant may extend the
Term of this Lease for one (1) extension period of 60 months. Tenant shall
exercise its right to extend the Term by and only by delivering to Landlord, not
less than 9 months or more than 12 months prior to the Expiration Date of the
Term, Tenant's irrevocable written notice of its commitment to extend (the
“Commitment Notice”). The Basic Rent payable under the Lease during any
extension of the Term shall be determined as provided in the following
provisions.


If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 60-month renewal of comparable space in the Project (together with any
increases thereof during the extension period) as of the commencement of the
extension period ("Landlord's Determination"). Should Tenant disagree with the
Landlord's Determination, then Tenant shall, not later than 20 days thereafter,
notify Landlord in writing of Tenant's determination of those rental terms
("Tenant's Determination"). In no event, however, shall Landlord's Determination
or Tenant's Determination be less than the Basic Rent payable by Tenant during
the then-scheduled final month of the initial Term. Within 10 days following
delivery of the Tenant's Determination, the parties shall attempt to agree on an
appraiser to determine the fair market rental. If the parties are unable to
agree in that time, then each party shall designate an appraiser within 10 days
thereafter. Should either party fail to so designate an appraiser within that
time, then the appraiser designated by the other party shall determine the fair
market rental. Should each of the parties timely designate an appraiser, then
the two appraisers so designated shall appoint a third appraiser who shall,
acting alone, determine the fair market rental for the Premises. Any appraiser
designated hereunder shall have an MAI certification with not less than 5 years
experience in the valuation of commercial industrial buildings in the vicinity
of the Project.


Within 30 days following the selection of the appraiser and such appraiser's
receipt of the Landlord's Determination and the Tenant's Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 60-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period. Accordingly, either the Landlord's
Determination or the Tenant's Determination shall be selected by the appraiser
as the fair market rental rate for the extension period. In making such
determination, the appraiser shall consider rental comparables for the Project
(provided that if there are an insufficient number of comparables within the
Project, the appraiser shall consider rental comparables for similarly improved
space owned by Landlord in the vicinity of the Project with appropriate
adjustment for location and quality of project), but the appraiser shall not
attribute any factor for brokerage commissions in making its determination of
the fair market rental rate. At any time before the decision of the appraiser is
rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed fair market rental. The fees of the appraiser(s)
shall be borne entirely by the party whose determination of the fair market
rental rate was not accepted by the appraiser.


Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same. Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.


If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant's right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord. Tenant’s rights
under this Section shall belong solely to Cepheid, a California corporation, and
any attempted assignment or transfer of such rights shall be void and of no
force and effect. Tenant shall have no other right to extend the Term beyond the
single 60 month extension period created by this Section. Unless agreed to in a
writing signed by Landlord and Tenant, any extension of the Term, whether
created by an amendment to this Lease or by a holdover of the Premises by
Tenant, or otherwise, shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this Section.


5. LICENSE FOR GENERATOR. Tenant shall have the right to install in a location
designated by Landlord one (1) generator and enclosure to supply back-up
electrical power to the Premises in the event of a reduction or interruption in
the supply of normal electrical power to the Premises (the “Generator”).
Tenant’s rights under this Section shall be subject to the following additional
terms and provisions: (a) the exercise of Tenant’s rights under this Section
shall be subject to Tenant’s compliance, at its sole cost and expense, with all
laws and acquisition of all approvals and permits required, from applicable
governmental authorities; (b) the installation, maintenance, repair, monitoring
and removal of the Generator shall be at Tenant’s sole cost and expense; (c) if
installed in the parking areas, the space taken up by the Generator shall be
counted towards the parking spaces allocated to Tenant pursuant to Item 11 of
the Basic Lease Provisions; (d) Tenant shall comply with all reasonable
requirements imposed by Landlord in connection therewith (including, without
limitation, Landlord’s prior approval of the screening of the Generator and
operational issues relating to the use of Hazardous Materials in connection
therewith), and shall provide Landlord with evidence of such compliance in such
form and at such times as Landlord requires; (e) Tenant shall maintain and
repair the Generator, and shall be responsible for all reporting, monitoring,
clean up and remediation activities and costs pertaining to the generator
(including, without limitation, the obligations under Section 5.3 of the Lease
respecting Hazardous Materials used, stored and/or released from the Generator);
(f) Tenant shall remove the Generator and enclosure at the expiration or earlier
termination of the Lease in accordance with the provisions of Section 15.3 of
the Lease (and shall obtain a customary closure certificate from applicable
governmental authorities in connection with such removal), and shall repair any
damage to the Building or Common Areas that occurs in connection with such
removal. Landlord agrees to reasonably cooperate with Tenant, but at no
additional cost or expense to Landlord, in obtaining any required permits and
approvals for the Generator.


6. TENANT’S SECURITY POLICIES, PROCEDURES AND EQUIPMENT.     Notwithstanding
anything to the contrary in this Lease, Tenant shall have the right, at its sole
discretion and expense, to install its own electronic security systems within
the Premises, including card key and CCTV system (“Tenant’s Security Systems”),
provided that any portions of Tenant’s Security Systems visible from the
exterior of the Premises shall be subject to the reasonable approval of Landlord
as to appearance and conformity with the architectural integrity of the
Building, and provided further that Landlord shall reasonably approve the
operating attributes of the Tenant’s Security Systems. Tenant’s Security System
shall be “Required Removables” as defined in Section 7.3 of this Lease.


7. CAR CHARGING STATION. Landlord shall, at its sole cost and expense (except as
otherwise expressly provided herein), install and maintain in good operating
order and condition, at least 8 electric car charging stations (the exact number
of which are subject to Landlord’s reasonable discretion and applicable
governmental approvals) for use by Tenant and its employees, and other tenants
of the Project (the collectively, “Charging Stations”). The Charging Stations
shall be installed within a portion of the parking area adjacent to the Building
as determined by Landlord (and subject to applicable governmental approvals). 
The use of the Charging Stations shall be subject to the reasonable rules and
regulations established from time to time by Landlord and the vendor thereof,
and each of Tenant’s and other Project tenants’ employees using the Charging
Stations shall be subject to hourly and/or electricity usage charges therefor. 
At Landlord’s election, the costs of operating (exclusive any hourly and/or
electricity usage charges charged to users thereof), maintaining and repairing
(but not the original installation costs of), the Charging Stations may be
included as part of Operating Expenses.  Tenant acknowledges that the provisions
of this Section shall not be deemed to be a representation by Landlord that
Landlord shall continuously maintain the Charging Stations throughout the Term
of the Lease, and Landlord shall have the right, in its sole discretion, to
expand, upgrade, replace, eliminate or otherwise modify the Charging Stations. 
Tenant hereby voluntarily releases, discharges, waives and relinquishes any and
all actions or causes of action for personal injury or property damage occurring
to Tenant or its employees or agents arising as a result of the use of the
Charging Stations, or any activities incidental thereto, wherever or however the
same may occur, and further agrees that Tenant will not prosecute any claim for
personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action.  Tenant’s right to
use the Charging Stations shall belong solely to Tenant and may not be
transferred or assigned (except in conjunction with an assignment or sublease by
Tenant that does not require Landlord’s consent or as to which Landlord
consents) without Landlord’s prior written consent. 












EXHIBIT H


LANDLORD’S DISCLOSURES


Landlord hereby discloses to Tenant, and Tenant herby acknowledges, that: (a) a
release of hazardous materials previously occurred in the vicinity of the
Premises, as described more particularly in the documents in the EnviroStor
database maintained by the California Department of Toxics Substances Control
with regard to the “Yerba Buena Way” site in Santa Clara (site identification
number 43290008), which documents may be accessed at the following internet
address:  http://www.envirostor.dtsc.ca.gov/public/profile_report.asp?
global_id=43290008, or by calling the California Department of Toxics Substances
Control at 916-323-3400; (b) remedial action to clean up contaminated soils was
completed in 2002 and was certified as complete in 2003; and (c) ongoing
inspections and monitoring have occurred since the completion of the remedial
action, with the objective of ensuring that the implemented remedy continues to
be protective of public health, safety and the environment.






EXHIBIT I


SIGNAGE




[graphic26.gif]




[graphic25.gif]




[graphic12.gif]


EXHIBIT J


THE IRVINE COMPANY – INVESTMENT PROPERTIES GROUP


HAZARDOUS MATERIAL SURVEY FORM


The purpose of this form is to obtain information regarding the use of hazardous
substances on Investment Properties Group (“IPG”) property. Prospective tenants
and contractors should answer the questions in light of their proposed
activities on the premises. Existing tenants and contractors should answer the
questions as they relate to ongoing activities on the premises and should update
any information previously submitted.


If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form. When completed, the form should be sent to the
following address:


THE IRVINE COMPANY MANAGEMENT OFFICE
5451 Great America Parkway, Suite 201
Santa Clara, CA 95054


Your cooperation in this matter is appreciated. If you have any questions,
please call your property manager at (949) 720-4400 for assistance.


1.    GENERAL INFORMATION.


Name of Responding Company: _____________________________________________
Check all that apply:            Tenant        ( )        Contractor    ( )
Prospective    ( )        Existing        ( )


Mailing Address: _________________________________________________________
Contact person & Title: ____________________________________________________
Telephone Number: ( ) _____________


Current TIC Tenant(s):


Address of Lease Premises: ________________________________________________


Length of Lease or Contract Term: ___________________________________________


Prospective TIC Tenant(s):


Address of Leased Premises: _______________________________________________


Address of Current Operations: _____________________________________________


Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
and contractors should describe any proposed changes to ongoing operations.
__________________________________________________________________________________________________________________________________________
_____________________________________________________________________


2.
HAZARDOUS MATERIALS. For the purposes of this Survey Form, the term “hazardous
material” means any raw material, product or agent considered hazardous under
any state or federal law. The term does not include wastes which are intended to
be discarded.



2.1
Will any hazardous materials be used or stored on site?



Chemical Products        Yes    ( )    No    ( )
Biological Hazards/
Infectious Wastes        Yes    ( )    No    ( )
Radioactive Materials        Yes    ( )    No    ( )
Petroleum Products        Yes    ( )    No    ( )


2.2
List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).



Location and Method
Hazardous Materials         of Storage         Quantity




__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
        
2.3
Is any underground storage of hazardous materials proposed or currently
conducted on the premises? Yes ( ) No ( )



If yes, describe the materials to be stored, and the size and construction of
the tank. Attach copies of any permits obtained for the underground storage of
such substances.
_____________________________________________________________________________________________________________________________________________________________________________________________________________________


3.
HAZARDOUS WASTE. For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.



3.1
List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.



Location and Method
Hazardous Materials         of Storage         Quantity




__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________


3.2
Describe the method(s) of disposal (including recycling) for each waste.
Indicate where and how often disposal will take place.



Location and Method
Hazardous Materials         of Storage         Disposal Method


__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________
__________________        __________________        __________________


3.3
Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the premise?

Yes ( ) No ( )


If yes, please describe any existing or proposed treatment methods.
_____________________________________________________________________________________________________________________________________________________________________________________________________________________


3.4
Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.



4.
SPILLS



4.1
During the past year, have any spills or releases of hazardous materials
occurred on the premises?    Yes ( )    No ( )



If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.
______________________________________________________________________________________________________________________________________________
_______________________________________________________________________


4.2
Were any agencies notified in connection with such spills?    Yes ( )    No ( )



If so, attach copies of any spill reports or other correspondence with
regulatory agencies.


4.3
Were any clean-up actions undertaken in connection with the spills?

Yes ( )    No ( )


If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.
______________________________________________________________________________________________________________________________________________
_______________________________________________________________________


5.
WASTEWATER TREATMENT/DISCHARGE



5.1
Do you discharge industrial wastewater to:



_____storm drain?            _____sewer?
_____surface water?        _____no industrial discharge


5.2
Is your industrial wastewater treated before discharge? Yes ( ) No ( )



If yes, describe the type of treatment conducted.
______________________________________________________________________________________________________________________________________________
_______________________________________________________________________


5.3
Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.



6.    AIR DISCHARGES.


6.1    Do you have any air filtration systems or stacks that discharge into the
air?
Yes ( )    No ( )


6.2    Do you operate any equipment that requires air emissions permits?
Yes ( )    No ( )


6.3    Attach copies of any air discharge permits pertaining to these
operations.


7.    HAZARDOUS MATERIALS DISCLOSURES.


7.1
Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time? Yes ( )    No ( )



7.2
Has your company prepared a Hazardous Materials Disclosure – Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?    Yes ( )    No ( )



If so, attach a copy.


7.3
Are any of the chemicals used in your operations regulated under Proposition 65?



If so, describe the procedures followed to comply with these requirements.
_____________________________________________________________________________________________________________________________________________________________________________________________________________________




7.4
Is your company subject to OSHA Hazard Communication Standard
Requirements?    Yes ( )    No ( )



If so, describe the procedures followed to comply with these requirements.
_____________________________________________________________________________________________________________________________________________________________________________________________________________________


8.
ANIMAL TESTING.



8.1
Does your company bring or intend to bring live animals onto the premises for
research or development purposes?    Yes ( )    No ( )



If so, describe the activity.
_____________________________________________________________________________________________________________________________________________________________________________________________________________________


8.2
Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes? Yes ( ) No ( )



If so, describe the activity.
______________________________________________________________________________________________________________________________________________
_______________________________________________________________________


9.
ENFORCEMENT ACTIONS, COMPLAINTS.



9.1
Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?    Yes ( )    No ( )



If so, describe the actions and any continuing obligations imposed as a result
of these actions.
_____________________________________________________________________________________________________________________________________________________________________________________________________________________


9.2
Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?    Yes ( )    No ( )



9.3
Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you?    Yes ( )    No ( )



9.4
If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.
___________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________



____________________________________
____________________________________


    


By: ________________________________
Name: _______________________
Title: ________________________
Date: _________________________














EXHIBIT X


WORK LETTER


DOLLAR ALLOWANCE


The tenant improvement work to be contracted for by Landlord hereunder ("Tenant
Improvement Work") shall consist of the design and construction of all tenant
improvements ("Tenant Improvements”), including work in place as of the date
hereof, required for the Premises pursuant to the approved final Working
Drawings and Specifications (as hereinafter defined). All of the Tenant
Improvement Work shall be performed by a contractor selected by Landlord and in
accordance with the procedures and requirements set forth below.


I.    ARCHITECTURAL AND CONSTRUCTION PROCEDURES.
A.    Tenant and Landlord have approved, or shall approve within the time period
set forth below, both (i) a detailed space plan for the Premises prepared by CAS
or another architect reasonably approved by Landlord (the “Architect”), which
includes interior partitions, ceilings, interior finishes, interior doors, suite
entrance, floor coverings, window coverings, lighting, electrical and telephone
outlets, plumbing connections, heavy floor loads and other special requirements
of Tenant ("Preliminary Plan"), and (ii) an estimate of the cost to complete the
Tenant Improvements in accordance with the Preliminary Plan ("Preliminary Cost
Estimate"), which Preliminary Cost Estimate is based upon estimated costs
provided by Landlord’s contractor and design-build Mechanical and Electrical
sub-contractors, who will be mutually selected from Landlord’s approved
contractor list. The Preliminary Plan includes Landlord's building standard
tenant improvements, materials and specifications for the Project as set forth
in Schedule I attached hereto, except for those changes and/or additions to the
Schedule 1 building standards which are expressly approved by Landlord for the
Tenant Improvement Work and noted or shown on the approved Preliminary Plan
(collectively, “Building Standard Improvements”). Any addition to or variation
from Building Standard Improvements incorporated into the Tenant Improvements
Work is herein referred to as a “Non-Standard Improvement”.


B.    Not later than 30 days following the full execution and delivery of this
Lease, the Architect shall prepare and shall deliver to Landlord preliminary
plan (“Preliminary Plan”), and not later than 30 days following the approved
Preliminary Plan, the Architect shall prepare and deliver to Landlord working
drawings and specifications (“Working Drawings and Specifications”) based on the
approved Preliminary Plan. Landlord shall have five (5) business days from the
receipt thereof to approve or disapprove the Working Drawings and
Specifications. Landlord shall not unreasonably withhold or delay its approval,
and any disapproval or requested modification shall be limited to items not
consistent with the approved Preliminary Plan or Preliminary Cost Estimate.
Should Landlord disapprove the Working Drawings and Specifications, such
disapproval shall be accompanied by specific reasons for disapproval and a
detailed list of requested revisions. Any revision reasonably requested by
Landlord shall be incorporated into a revised set of Working Drawings and
Specifications within five (5) business days following receipt by the Architect.
Tenant's or the Architect’s failure to comply in a timely manner with any of the
requirements of this paragraph shall constitute a Tenant Delay as defined below.
C.    In the event that Tenant requests in writing a revision to the Working
Drawings and Specifications ("Change"), and Landlord so approves such Change as
provided in Section I.D. herein, Landlord shall advise Tenant by written change
order as soon as is practical of any increase in the Completion Cost and/or any
Tenant Delay such Change would cause. Tenant shall approve or disapprove such
change order and Tenant Delay, if any, in writing within two (2) business days
following Tenant's receipt of such change order. If Tenant approves any such
change order, as a condition to the effectiveness of such change order Tenant
shall pay the increase in the Completion Cost attributable to such change order
not later than ten (10) days after delivery of invoices for same, provided
however, that the Tenant Contribution must in any event be paid in full prior to
Tenant’s commencing occupancy of the Premises. If Tenant disapproves any such
change order, Tenant shall nonetheless be responsible for the reasonable
architectural and/or planning fees incurred in preparing such change order.
Landlord shall have no obligation to interrupt or modify the Tenant Improvement
Work pending Tenant's approval of a change order, but if Tenant fails to timely
approve a change order, Landlord may (but shall not be required to) suspend the
applicable Tenant Improvement Work, in which event any related critical path
delays because of such suspension shall constitute Tenant Delays hereunder.
D.    Landlord may consent in writing, in its sole and absolute discretion, to
Tenant's request for a Change, including any modification of a Standard
Improvement to a Non-Standard Improvement in the Preliminary Plan or any other
modification of the Working Drawings and Specifications, if requested in writing
by Tenant. In addition, Landlord agrees that it shall not unreasonably withhold
its consent to Tenant's requested Changes to previously approved Non-Standard
Improvements, unless Landlord determines, in its sole and absolute discretion,
that such requested Change to the Non-Standard Improvements (i) is of a lesser
quality than the Non-Standard Improvements previously approved by Landlord,
(ii) fails to conform to applicable governmental requirements, (iii) would
result in the Premises requiring building services beyond the level normally
provided to other tenants, (iv) would delay construction of the Tenant
Improvements beyond the Estimated Commencement Date and Tenant declines to
accept such delay in writing as a Tenant Delay, (v) interferes in any manner
with the proper functioning of, or Landlord’s access to, any mechanical,
electrical, plumbing or HVAC systems, facilities or equipment in or serving the
Building, or (vi) would have an adverse aesthetic impact to the Premises or
cause additional expenses to Landlord in reletting the Premises. Unless Landlord
otherwise agrees in writing, in its sole and absolute discretion all Standard
Tenant Improvements and Non-Standard Improvements shall become the property of
Landlord and shall be surrendered with the Premises at the end of the Term;
except that Landlord may, by notice to Tenant given at the time of approval,
require Tenant either to remove all or any of the Non-Standard Improvements, to
repair any damage to the Premises or the Common Area arising from such removal,
and to replace such Non-Standard Improvements with the applicable Building
Standard, or to reimburse Landlord for the reasonable cost of such removal,
repair and replacement upon demand. Any such removals, repairs and replacements
by Tenant shall be completed by the Expiration Date, or sooner termination of
this Lease, or within ten (10) days following notice to Tenant if such notice is
given following the Expiration Date or sooner termination.
E..    Notwithstanding any provision in the Lease to the contrary, and not by
way of limitation of any other rights or remedies of Landlord, if Tenant fails
to comply with any of the time periods specified in this Work Letter, fails
otherwise to approve or reasonably disapprove any submittal within the time
period specified herein for such response (or if no time period is so specified,
within five (5) business days following Tenant's receipt thereof), fails to
timely deliver the Tenant’s Contribution as required hereunder, requests any
Changes, furnishes inaccurate or erroneous specifications or other information,
or otherwise delays in any manner the completion of the Tenant Improvements
(including without limitation by specifying materials that are not readily
available) or the issuance of an occupancy certificate (any of the foregoing
being referred to in this Lease as a "Tenant Delay"), then Tenant shall bear any
resulting additional construction cost or other expenses, and the Commencement
Date of this Lease shall be deemed to have occurred for all purposes, including
without limitation Tenant's obligation to pay rent, as of the date Landlord
reasonably determines that it would have been able to deliver the Premises to
Tenant but for the collective Tenant Delays. Should Landlord determine that the
Commencement Date should be advanced in accordance with the foregoing, it shall
so notify Tenant in writing. Landlord's determination shall be conclusive unless
Tenant notifies Landlord in writing, within five (5) business days thereafter,
of Tenant's election to contest same by arbitration pursuant to Paragraph III
below. Pending the outcome of such arbitration proceedings, Tenant shall make
timely payment of all rent due under this Lease based upon the Commencement Date
set forth in the aforesaid notice from Landlord.
F.    Landlord shall permit Tenant and its agents to enter the Premises 30 days
prior to the Commencement Date of the Lease in order that Tenant may install
fixtures, furniture and cabling through Tenant’s own contractors prior to the
Commencement Date. Any such work shall be subject to Landlord's prior written
approval, and shall be performed in a manner and upon terms and conditions and
at times satisfactory to Landlord's representative. The foregoing license to
enter the Premises prior to the Commencement Date is, however, conditioned upon
Tenant's contractors and their subcontractors and employees working in harmony
and not interfering with the work being performed by Landlord as determined by
Landlord in Landlord's sole and absolute discretion. If at any time that entry
shall cause disharmony or interfere with the work being performed by Landlord as
defined by Landlord in Landlord's sole and absolute discretion, this license may
be withdrawn by Landlord upon twenty-four (24) hours written notice to Tenant.
That license is further conditioned upon the compliance by Tenant's contractors
with all requirements imposed by Landlord on third party contractors, including
without limitation the maintenance by Tenant and its contractors and
subcontractors of workers' compensation and public liability and property damage
insurance in amounts and with companies and on forms satisfactory to Landlord,
with certificates of such insurance being furnished to Landlord prior to
proceeding with any such entry. The entry shall be deemed to be under all of the
provisions of the Lease except as to the covenants to pay rent. Landlord shall
not be liable in any way for any injury, loss or damage which may occur to any
such work being performed by Tenant, the same being solely at Tenant's risk. In
no event shall the failure of Tenant's contractors to complete any work in the
Premises extend the Commencement Date of this Lease beyond the date that
Landlord has completed its Tenant Improvement Work and tendered the Premises to
Tenant.
G.    Tenant hereby designates Stephen Dahl, Sr. Director, Facilities (“Tenant’s
Construction Representative”), Telephone No. (415) 987-4399, as its
representative, agent and attorney-in-fact for all matters related to the Tenant
Improvement Work, including but not by way of limitation, for purposes of
receiving notices, approving submittals and issuing requests for Changes, and
Landlord shall be entitled to rely upon authorizations and directives of such
person(s) as if given directly by Tenant. The foregoing authorization is
intended to provide assurance to Landlord that it may rely upon the directives
and decision making of the Tenant’s Construction Representative with respect to
the Tenant Improvement Work and is not intended to limit or reduce Landlord’s
right to reasonably rely upon any decisions or directives given by other
officers or representatives of Tenant. Tenant may amend the designation of its
Tenant’s Construction Representative(s) at any time upon delivery of written
notice to Landlord.
H.    Landlord shall submit the construction drawings for the Tenant Improvement
Work to a competitive bidding process involving at least 3 licensed and
reputable general contractors (“Bidding Process”). If requested by Tenant,
Landlord shall provide copies of the bid responses to Tenant. After adjustments
for any inconsistent assumptions to reflect an “apples to apples” comparison,
Landlord shall select the lowest qualified bidder for construction of the Tenant
Improvements. In the event Landlord selects other than the lowest bidder, it
shall do so based on commercially reasonable factors which it shall demonstrate
to Tenant. Upon selection of the bidder, Landlord shall enter into a
construction contract with the contractor so selected in the bid amount for
construction of the Tenant Improvements.
II.    COST OF TENANT IMPROVEMENTS
A.
Landlord shall pay up to $4,811,624.00, based on $58.25 per rentable square foot
of the Premises ("Landlord's Maximum Contribution"), of the final “Completion
Cost” (as defined below). Tenant acknowledges that the Landlord's Maximum
Contribution is intended only as the maximum amount Landlord will pay toward
Building Standard Improvements and Approved Non-Standard Improvements, and not
by way of limitation, any partitions, modular office stations, fixtures,
cabling, furniture and equipment requested by Tenant are not included in
Building Standards and are in no event subject to payment as part of Landlord’s
Maximum Contribution. In the event the sum of the cost of the Building Standard
Improvements for the Tenant Improvements Work is less than the Maximum
Landlord’s Contribution, Tenant shall have no right to receive any credit,
refund or allowance of any kind for any unused portion of the Landlord’s Maximum
Contribution (nor shall Tenant be allowed to make revisions to the approved
Preliminary Plan, Working Drawings and Specifications or request a Change in an
effort to apply any unused portion of Landlord’s Maximum Contribution).
Notwithstanding the foregoing, not later than the commencement of the Tenant
Improvement Work, Tenant may elect in writing to delay commencement on a portion
of the Tenant Improvements (“Tenant’s Election to Delay Construction”) for one
(1) full floor (the “4th Floor Tenant Improvements”) for up to 30 months
following the Commencement Date of this Lease. Subject to the foregoing election
to delay construction of the 4th Floor Tenant Improvements, Landlord shall hold
back a portion of the Landlord’s Maximum Contribution in the amount of
$1,603,875.00 (the “Hold Back”). Landlord shall fund the Hold Back for the 4th
Floor Tenant Improvements in accordance with the provisions of this Section II.
It is further understood and agreed that completion of the 4th Floor Tenant
Improvements is not a condition of, nor extend or otherwise affect, the
Commencement Date of this Lease.



B.
Tenant shall pay all Completion Costs which exceeds the Maximum Landlord
Contribution. The amounts to be paid by Tenant for the Tenant Improvements
pursuant to this Section II.B. are sometimes cumulatively referred to herein as
the “Tenant’s Contribution”.

C.    The “Completion Cost” shall mean all costs of Landlord in completing the
Tenant Improvements in accordance with the approved Working Drawings and
Specifications, including but not limited to the following: (i) payments made to
the Architect to prepare the Preliminary Plan and the Working Drawings and
Specifications (and any revisions thereto), (ii) payments made to engineers,
contractors, subcontractors and other third party consultants in the performance
of the work, (iii) permit fees and other sums paid to governmental agencies, and
(iv) costs of all materials incorporated into the work or used in connection
with the work. The Completion Cost shall also include an
administrative/supervision fee to be paid to Landlord or to Landlord's
management agent in the amount of 2% of the Landlord’s Maximum Contribution.
Except as provided in Subarticle II.(C)(i) above, or as otherwise expressly
authorized in writing by Landlord, the Completion Cost shall not include (and no
portion of the Landlord Contribution shall be paid for) any costs incurred by
Tenant, including without limitation, any costs for space planners, managers,
advisors or consultants retained by Tenant in connection with the Tenant
Improvements.
D.    Prior to start of construction of the Tenant Improvements, Tenant shall
pay to Landlord in full the amount of the Tenant's Contribution set forth in the
approved Preliminary Cost Estimate. The Final Cost Estimate will be presented
through the Bidding Process pursuant to Section I.H above. A Tenant’s
contingency will be included in the proposal to be released by Tenant for
approved change orders that result in Tenant making changes to the scope of work
or changes required by a government agency. There shall be no contingency
provided to errors or omissions by contractor(s) in interpreting the contruction
drawings. If the actual Completion Cost of the Tenant Improvements is increased
because of Changes, modifications or extras not reflected on the approved
Working Drawings and Specifications, or because of Tenant Delays, and if the
cost or accumulated cost of the change(s) exceeds the aforementioned Tenant’s
Contingency, then Tenant shall pay all such additional costs within ten (10)
days after written demand for same. The balance of any sums not otherwise paid
by Tenant shall be due and payable on or before the Commencement Date of this
Lease. If Tenant defaults in the payment of any sums due under this Work Letter,
Landlord shall (in addition to all other remedies) have the same rights as in
the case of Tenant's failure to pay rent under the Lease, including, without
limitation, the right to terminate this Lease and recover damages from Tenant
and/or to charge a late payment fee and to collect interest on delinquent
payments, and Landlord may (but shall not be required to) suspend the Tenant
Improvement Work following such default, in which event any delays because of
such suspension shall constitute Tenant Delays hereunder.



IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------









[graphic16.gif]

IOPLEGAL-4-47     - 242884 - 0.1
1

--------------------------------------------------------------------------------







[graphic15.gif]

IOPLEGAL-4-47     - 242884 - 0.1
2

--------------------------------------------------------------------------------









[graphic22.gif]

IOPLEGAL-4-47     - 242884 - 0.1
3

--------------------------------------------------------------------------------









[graphic17.gif]

IOPLEGAL-4-47     - 242884 - 0.1
4

--------------------------------------------------------------------------------









[graphic10.gif]

IOPLEGAL-4-47     - 242884 - 0.1
5

--------------------------------------------------------------------------------









[graphic19.gif]

IOPLEGAL-4-47     - 242884 - 0.1
6

--------------------------------------------------------------------------------







[graphic1.gif]

IOPLEGAL-4-47     - 242884 - 0.1
7

--------------------------------------------------------------------------------







[graphic20.gif]

IOPLEGAL-4-47     - 242884 - 0.1
8

--------------------------------------------------------------------------------







[graphic6.gif]

IOPLEGAL-4-47     - 242884 - 0.1
9

--------------------------------------------------------------------------------







[graphic5.gif]

IOPLEGAL-4-47     - 242884 - 0.1
10

--------------------------------------------------------------------------------







[graphic14.gif]

IOPLEGAL-4-47     - 242884 - 0.1
11

--------------------------------------------------------------------------------







[graphic18.gif]

IOPLEGAL-4-47     - 242884 - 0.1
12

--------------------------------------------------------------------------------







[graphic2.gif]

IOPLEGAL-4-47     - 242884 - 0.1
13

--------------------------------------------------------------------------------







[graphic9.gif]

IOPLEGAL-4-47     - 242884 - 0.1
14

--------------------------------------------------------------------------------







[graphic11.gif]

IOPLEGAL-4-47     - 242884 - 0.1
15

--------------------------------------------------------------------------------







[graphic3.gif]

IOPLEGAL-4-47     - 242884 - 0.1
16

--------------------------------------------------------------------------------







[graphic21.gif]

IOPLEGAL-4-47     - 242884 - 0.1
17

--------------------------------------------------------------------------------







[graphic23.gif]

IOPLEGAL-4-47     - 242884 - 0.1
18

--------------------------------------------------------------------------------







[graphic13.gif]





IOPLEGAL-4-47     - 242884 - 0.1
19

--------------------------------------------------------------------------------






IOPLEGAL-4-47     - 242884 - 0.1
20

--------------------------------------------------------------------------------









EXHIBIT Y


PROJECT DESCRIPTION
[graphic24.gif]

IOPLEGAL-4-47     - 242884 - 0.1
1